               Case 2:18-cv-01115-RSL Document 149 Filed 12/04/18 Page 1 of 5




 1                                                                      The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
10
        STATE OF WASHINGTON, et al.,                             NO. 2:18-cv-01115-RSL
11
                                        Plaintiffs,              DECLARATION OF KRISTIN
12                                                               BENESKI IN SUPPORT OF
                    v.                                           PLAINTIFF STATES’ MOTION
13                                                               TO COMPEL DISCOVERY
        UNITED STATES DEPARTMENT OF                              RESPONSES
14      STATE, et al.,
15                                      Defendants.
16

17             I, Kristin Beneski, declare as follows:

18             1.        I am over the age of 18 and have personal knowledge of all the facts stated

19   herein.

20             2.        I am an Assistant Attorney General with the Washington State Attorney

21   General’s Office and counsel of record for the State of Washington in this matter.

22             3.        Attached hereto as Exhibit 1 is a true and correct copy of Plaintiffs’ First Set

23   of Interrogatories and Requests for Production to the Private Defendants (the Requests),

24   issued on September 20, 2018.

25

26



       DECLARATION OF KRISTIN BENESKI                       1               ATTORNEY GENERAL OF WASHINGTON
                                                                               COMPLEX LITIGATION DIVISION
       -- NO. 2:18-CV-01115-RSL                                                  800 FIFTH AVE., STE. 2000
                                                                                    SEATTLE, WA 98104
                                                                                       (206) 464-7744
            Case 2:18-cv-01115-RSL Document 149 Filed 12/04/18 Page 2 of 5




 1          4.      Attached hereto as Exhibit 2 is a true and correct copy of Private Defendants’
 2   Answers to Plaintiffs’ First Set of Interrogatories and Responses to Requests for Production,
 3   dated October 22, 2018.
 4          5.      Attached hereto as Exhibit 3 is a true and correct copy of Private Defendants’
 5   Supplemental Answers to Plaintiffs’ First Set of Interrogatories and Responses to Requests for
 6   Production, dated December 3, 2018.
 7          6.      Exhibit 4 is a DVD that is being submitted to the Clerk’s Office. See Dkt. #
 8   147. The DVD contains a copy of a video that was previously available at the following
 9   hyperlink: https://www.youtube.com/watch?v=5BglXIlkSoA&feature=youtu.be. Our office
10   became aware of the video and downloaded it from this link on August 24, 2018. Below is a
11   true and correct screen shot taken from the video:
12

13

14

15

16

17

18   A voiceover accompanying the “HOST OR PAY” image above, starting at approximately

19   minute 1:08 of the video, calls on others to “host the files or pay the tax for the men who will.”

20   At approximately minute 2:09, Defense Distributed promises in return to “offer two new

21   contracts to you.” At approximately minute 2:16, the video lists among “Our Partners” the

22   “2nd Amendment Foundation.”

23          7.      Attached hereto as Exhibit 5 is a true and correct copy of an email exchange

24   between Chad Flores and Jonathan Scott Goldman, from August 24 to August 27, 2018.

25          8.      Attached hereto as Exhibit 6 is a true and correct copy of a screen shot from

26   Defense Distributed’s Twitter page, taken on November 30, 2018.



       DECLARATION OF KRISTIN BENESKI                     2              ATTORNEY GENERAL OF WASHINGTON
                                                                            COMPLEX LITIGATION DIVISION
       -- NO. 2:18-CV-01115-RSL                                               800 FIFTH AVE., STE. 2000
                                                                                 SEATTLE, WA 98104
                                                                                    (206) 464-7744
              Case 2:18-cv-01115-RSL Document 149 Filed 12/04/18 Page 3 of 5




 1            9.     Attached hereto as Exhibit 7 is a true and correct copy of an August 28, 2018
 2   Ars Technica article entitled “After court order, 3D-printed gun pioneer now sells pay-what-
 3   you-want CAD files,” downloaded on November 30, 2018.
 4            10.    Attached hereto as Exhibit 8 is a true and correct copy of an August 28, 2018
 5   Texas Tribune article entitled “Blocked from giving away 3D-printed gun blueprints, Texas
 6   man says he’s selling them instead,” downloaded on November 30, 2018.
 7            11.    Attached hereto as Exhibit 9 is a true and correct copy of a letter from Jeffrey
 8   Rupert to Charles Flores and Joel Ard dated November 2, 2018. Mr. Flores and Mr. Ard did
 9   not respond substantively to this letter, but the parties agreed to postpone efforts to resolve any
10   discovery disputes until after the Court had ruled on the Private Defendants’ then-pending Rule
11   12(c) motion.
12            12.    Attached hereto as Exhibit 10 is a true and correct copy of an email exchange
13   between Charles Flores and me, from November 16 to November 29, 2018.
14            13.    Ultimately, Jeffrey Rupert and I met and conferred with Charles Flores and Joel
15   Ard via telephone on Friday, November 30, 2018. Counsel for the Private Defendants indicated
16   that they intended to provide a substantive answer to Interrogatory No. 2, but would not
17   substantively respond to any of the States’ other Requests. Counsel stated and that they would
18   serve supplemental responses on Monday, December 3. I informed Mr. Flores and Mr. Ard
19   that on behalf of the States, our office intended to file a motion to compel responses to the
20   remaining disputed Requests by the December 4 deadline to file discovery-related motions.
21            14.    Attached hereto as Exhibit 11 is a true and correct copy of an email from
22   Matthew Goldstein transmitting a copy of the Private Defendants’ Supplemental Responses to
23   counsel for the States on December 3, 2018 at 5:10 PM Pacific Time. Because I was not copied
24   on the transmittal email, I did not receive the Supplemental Responses until nearly an hour
25   later.
26



       DECLARATION OF KRISTIN BENESKI                    3                ATTORNEY GENERAL OF WASHINGTON
                                                                             COMPLEX LITIGATION DIVISION
       -- NO. 2:18-CV-01115-RSL                                                800 FIFTH AVE., STE. 2000
                                                                                  SEATTLE, WA 98104
                                                                                     (206) 464-7744
            Case 2:18-cv-01115-RSL Document 149 Filed 12/04/18 Page 4 of 5




 1          15.     Attached hereto as Exhibit 12 is a chart I prepared that provides a high-level
 2   summary of the disputed Requests and arguments made in the Plaintiff States’ Motion to
 3   Compel Discovery Responses.
 4          I declare under penalty of perjury under the laws of the State of Washington and the
 5   United States of America that the foregoing is true and correct.
 6          DATED this 4th day of December, 2018.
 7

 8                                                  /s/ Kristin Beneski
 9                                                  KRISTIN BENESKI

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



       DECLARATION OF KRISTIN BENESKI                  4                ATTORNEY GENERAL OF WASHINGTON
                                                                           COMPLEX LITIGATION DIVISION
       -- NO. 2:18-CV-01115-RSL                                              800 FIFTH AVE., STE. 2000
                                                                                SEATTLE, WA 98104
                                                                                   (206) 464-7744
            Case 2:18-cv-01115-RSL Document 149 Filed 12/04/18 Page 5 of 5




 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on December 4, 2018 I caused the foregoing document to be
 3   electronically filed with the Clerk of the Court using the CM/ECF system, which will serve a
 4   copy of this document upon all counsel of record. In addition, an .mp4 video file of Exhibit 4
 5   was emailed to all counsel of record, as well as filed in disk form with the Clerk of the Court.
 6          DATED this 4th day of December, 2018.
 7
                                                      /s/ Morgan Mills
 8                                                    MORGAN MILLS
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



       DECLARATION OF KRISTIN BENESKI                   5               ATTORNEY GENERAL OF WASHINGTON
                                                                           COMPLEX LITIGATION DIVISION
       -- NO. 2:18-CV-01115-RSL                                              800 FIFTH AVE., STE. 2000
                                                                                SEATTLE, WA 98104
                                                                                   (206) 464-7744
Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 1 of 13




             EXHIBIT 1
           Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 2 of 13



 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     STATE OF WASHINGTON, et al.                           NO. 2:18-cv-01 1 15-RSL
 9
                            Plaintiffs,                    PLAINTIFFS' FIRST SET OF
10                                                         INTERROGATORIES AND REQUESTS
             V.                                            FOR PRODUCTION TO THE PRIVATE
11                                                         DEFENDANTS
     UNITED STATES DEPARTMENT OF
12   STATE, et al.,

13                          Defendants.

14
     TO:            DEFENSE DISTRIBUTED, SECOND AMENDMENT FOUNDATION, and
15                  CONN WILLIAMSON, Defendants (collectively, the Private Defendants);

     AND TO: CHARLES R. FLORES, MATTHEW GOLDSTEIN, and JOEL B. ARD,
16             Attorneys for the Private Defendants.
17                                        I.    INSTRUCTIONS

18          Pursuant to Federal Rules of Civil Procedure 26, 33, and 34, Plaintiffs hereby request

19   that the Private Defendants answer the following interrogatories and produce the following

20   documents and electronically stored information within 30 days of service.

21          For each document that you assert is privileged or otherwise excludable from discovery,

22   please provide the following information: the author(s), the recipient(s), all copy recipients, the

23

24

     PLAINTIFFS' FIRST SET OF ROCS AND                 1               ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite
     RFPS TO THE PRIVATE DEFENDANTS                                           Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                         (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 3 of 13



 I   date, the type of document (memorandum, e-mail, letter, chart, photograph, etc.), a description

2    of the document, the privilege being claimed, and the grounds for the privilege claim.

 3          If any request for production seeks information in any document formerly in your

 4   possession, custody, or control that has been discarded, misplaced, lost, destroyed, or otherwise

 5   placed outside your custody or control, identify the document and describe its contents in detail

 6 and state when the document was discarded, misplaced, lost, destroyed, or otherwise placed

 7   outside your custody or control. If the document was destroyed, identify each person with

 8   knowledge of its destruction, the person requesting or performing the destruction, the reasons

 9   for its destruction, and each document that refers or relates to either the existence or destruction

10   of the document. For each document that was discarded, misplaced, lost, or otherwise placed

11   outside your custody or control, explain all circumstances in relation to the loss of the document

12   and identify each person with knowledge regarding those circumstances.

13          If you object to producing documents in response to any request for production, state

14   your objection and all factual and legal bases for the objection.

15          Unless otherwise indicated, these discovery requests seek any and all responsive

16   information within the possession, custody, or control of the Private Defendants, and pertain to

17   the time period beginning on July 30, 2018 and continuing through the present.

18          These discovery requests are continuing in nature. If you discover additional or different

19 information that is responsive to these discovery requests, you are required to provide

20   supplemental responses in accordance with Federal Rules of Civil Procedure 26(e). If you do not

21   provide the required supplemental information, the Plaintiffs may move at the time of trial to

22   exclude from evidence any requested information and documents that were not timely furnished.

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND                 2                 ATTORNEY GENERAL of WASHINGTON
                                                                              800 Fifth Avenue. Suite
     RFPS TO THE PRIVATE DEFENDANTS                                             Seattle, WA 98104-3188
     NO. 2:18-cv-01115-RSL                                                           (206) 464-7744
             Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 4 of 13



 1                                        II. DEFINITIONS

 2            The following definitions apply to these discovery requests:

 3            "Document" encompasses the broadest possible definition permitted under the Federal

 4   Rules of Civil Procedure and specifically includes all written or recorded material of any kind

 5   or character in your possession, custody, or control or within your knowledge, including (without

 6   limitation) statements, letters, correspondence, telegrams, memoranda, notes, records, reports,

 7   studies, interoffice communications, calendar and diary entries, microfilm, bulletins, circulars,

 8   pamphlets, messages, invoices, maps, charts, tabulations, summaries or abstracts, video or audio

 9   recordings, work sheets, surveys, graphs, statistics, tables, photographs, rules, regulations,

10   opinions, orders, interpretations, guidelines, electronic mail, any data or information stored or

11   saved on any computer hard disk, floppy disk, tape, or other medium, any computer print-outs,

12   computer software or code, whether in machine or human readable form on any medium, and all

13   other documentary material, including non-identical copies (whether different from the original

14   because of any alterations, notes, comments, or other material contained thereon or attached

15   thereto or otherwise and whether a draft or final version).

16            "Communication" means any transmission, disclosure or exchange of information or

17   opinion, however made.

18            "Concerning or relating to" means referring to, evidencing, containing, discussing,

19 mentioning, describing, reflecting, summarizing, constituting, identifying, memorializing,

20   referring or pertaining to, studying, commenting or reporting on, or analyzing, in whole or in

21   part.

22

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND                 3               ATTORNEY GENERAL of WASHINGTON
                                                                            800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                           Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                         (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 5 of 13



 I          "Distribute" means to send, transfer, deliver, disperse, share, or otherwise facilitate

2    (whether directly or indirectly) another person's or entity's receipt of an object, information,

3    data, or other identified item (or something substantially similar).

 4          "Identify," with respect to an individual person, means to state the person's full name,

 5   physical address, mailing address, phone number, employer(s), and job title(s).

 6          "Identify," with respect to a corporation or other entity, means to state the entity's full

 7   name, place of incorporation, principal place of business, physical address, and mailing address.

8           "Person" means any individual, corporation, partnership, association, or any other entity

 9   of any kind.

10          "You" and "your" mean any of the Private Defendants, i.e., Defense Distributed, the

11   Second Amendment Foundation, and Conn Williamson; any person acting or purporting to act

12   on behalf of any of them, including (without limitation) Cody Wilson and any of their present or

13   former employees, agents, representatives, personnel, attorneys, accountants, consultants,

14   experts, investigators, or other persons; any officer, director, shareholder, founder, or member

15   of Defense Distributed or the Second Amendment Foundation, including (without limitation)

16   Cody Wilson; and any person acting in concert or participation with any of them.

17          "TRO" means the temporary restraining order entered by the Court in this matter on

18   July 31, 2018.

19          "Preliminary Injunction" means the preliminary injunction entered by the Court in this

20   matter on August 27, 2018.

21          "Subject Files" means any of the 3D printing files that are the subject of the TRO and

22   the Preliminary Injunction, namely the "Published Files," "Ghost Gunner Files," "CAD Files,"

23   and "Other Files" referenced in the "Temporary Modification of Category I of the United States

24

     PLAINTIFFS' FIRST SET OF ROGS AND                 4                ATTORNEY GENERAL of WASHINGTON
                                                                             800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                            Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                          (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 6 of 13



1    Munitions List" and the letter to Cody R. Wilson, Defense Distributed, and the Second

2    Amendment Foundation issued by the U.S. Department of State on July 27, 2018.

3           The singular shall include the plural and vice versa, and the conjunctive shall include the

4 disjunctive and vice versa. Wherever used, references to the masculine, feminine, or neuter

5    gender shall include the neuter, feminine, and masculine genders, as the context demands.

6                                III. INTERROGATORIES

 7 ' INTERROGATORY NO. 1: Identify all persons who are officers, directors, shareholders,

8    founders, members, employees, or agents of Defense Distributed, or who are otherwise affiliated

9    with or who have authority to act on behalf of Defense Distributed.

10   ANSWER:

11

12

13   INTERROGATORY NO. 2: State whether you posted any Subject Files online, or otherwise

14   made them publicly available via the internet, on or after July 31, 2018. If you did, identify the

15   URL(s), the exact date and time of any such posting, and the individual(s) responsible for or

16   involved in any such posting, and describe in detail the actions of each such individual in

17   connection with each such posting.

18   ANSWER:

19

20

21   INTERROGATORY NO. 3: State whether you assisted or facilitated any other person in

22   posting any Subject Files online, or otherwise making them publicly available via the internet,

23   on or after July 31, 2018. If you did, identify the URL(s), the exact date and time of any such

24

     PLAINTIFFS' FIRST SET OF ROCS AND                5                ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                           Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                         (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 7 of 13



1    posting, and the individual(s) responsible for or involved in any such posting, and describe in

2    detail the actions of each such individual in connection with each such posting.

3    ANSWER:

4

 5

 6   INTERROGATORY NO. 4: State the total number of persons to whom you sold or distributed

 7   any Subject Files via mail or courier, email, secure download, or any other method, on or after

 8   July 31, 2018, or as to whom you participated in or facilitated such sale or distribution of any

 9   Subject Files.

10   ANSWER:

11

12

13   INTERROGATORY NO. 5: Describe in detail any method(s) by which you have sold or

14   distributed any Subject Files to any person on or after July 31, 2018, and any method(s) by which

15   you have participated in or facilitated such sale or distribution of any Subject Files.

16   ANSWER:

17

18

19   INTERROGATORY NO. 6: As to the persons referenced in Interrogatory No. 4 to whom

20   Subject Files were sold or distributed, describe in detail any and all steps you took, if any, to

21   determine the following: (1) whether such persons are U.S. citizens or lawful permanent

22   residents; (2) whether such persons are located within the United States (and if so, in which

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND                 6                ATTORNEY GENERAL of WASHINGTON
                                                                             soo Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                            Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                          (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 8 of 13



 1   states); and (3) whether such persons are eligible to possess a firearm in any relevant

 2   jurisdiction(s).

 3 ANSWER:

 4

 5

 6 INTERROGATORY NO. 7: List any and all crimes with which Defense Distributed,

 7   Cody Wilson, or any person in active concert or participation with either of them has been

 8   charged or convicted within the last ten years, and describe the outcome of each charge or

 9   conviction.

10 ANSWER:

11

12

13   INTERROGATORY NO. 8: For the period of July 31, 2018 to the present, list (by city and

14   country) all destinations outside the United States to which Cody Wilson has traveled or to which

15   he currently plans to travel, and as to each destination, provide the dates of Mr. Wilson's actual

16   or planned departure from and return to the United States.

17 ANSWER:

18

19

20   INTERROGATORY NO. 9: Identify all persons or entities who participated in the planning,

21   funding, production, editing, or distribution of the video previously located at the following

22   hyperlink: https://www.youtube.com/watch?v=5BglXIlkSoA&feature=youtu.be. For each

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND                7                ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                           Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                         (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 9 of 13



 1   person or organization involved in the planning, funding, production, editing, or distribution of

 2   the video, state the exact nature of the person or entity's involvement.

 3   ANSWER:

 4

 5

 6                              IV. REQUESTS FOR PRODUCTION

 7   REQUEST FOR PRODUCTION NO. 1: Produce all documents and communications

 8   concerning or relating to any party or non-party's posting of any Subject Files online, or

 9   otherwise making any Subject Files publicly available via the internet, on or after July 31, 2018.

10   RESPONSE:

11

12

13   REQUEST FOR PRODUCTION NO. 2: Produce all documents and communications

14   concerning or relating to any party or non-party's sale or distribution of any Subject Files to any

15 persons via mail or courier, email, secure download, or any other method, on or after

16   July 31, 2018.

17   RESPONSE:

18

19

20   REQUEST FOR PRODUCTION NO. 3: Produce all documents reflecting any information

21   related to any of the persons described in Interrogatory No. 4 to whom Subject Files were sold

22   or distributed, including but not limited to any such person's: (i) name; (ii) address; (iii) physical

23   location; (iv) age; (v) U.S. citizen or permanent resident status; (iv) eligibility to possess a

24

     PLAINTIFFS' FIRST SET OF ROGS AND                  8                ATTORNEY GENERAL of WASHINGTON
                                                                              800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                             Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                           (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 10 of 13



 1   firearm in any relevant jurisdiction(s); (v) the state and/or local sales tax that you collected

 2   related to any sale; and (vi) the amount of state and/or local sales tax that you remitted to each

 3   jurisdiction related to any sale.

 4

 5

 6

 7   REQUEST FOR PRODUCTION NO. 4: Produce all documents and communications

 8   concerning or relating to the proposed, planned, or actual sale or distribution of Subject Files on

 9   or after July 31, 2018, including but not limited to all versions of. (i) the video identified in

10   Interrogatory No. 9; (ii) any other videos posted on YouTube, other websites, or elsewhere, or

11   any videos that you produced or published on or after July 31, 2018; (iii) any statements

12 published on Twitter or any other social media platform; (iv) any statements published on

13   defcad.com or defdist.org or elsewhere on the internet; and (v) any other published statements

14   or content.

15   RESPONSE:

16

17

18   REQUEST FOR PRODUCTION NO. 5: Produce all of your communications concerning or

19   relating to the distribution or sale of any Subject Files on or after July 31, 2018, including internal

20 communications, communications among the Private Defendants, communications with any

21   other defendants, and communications with any third parties.

22   RESPONSE:

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND                   9                ATTORNEY GENERAL of WAS1Ur1GTorr
                                                                               800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                              Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                            (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 11 of 13



 1   REQUEST FOR PRODUCTION NO. 6: To the extent not produced in response to any of the

 2   Requests for Production above, for the period of July 30, 2018 to the present, produce all

 3   documents concerning or relating to the proposed, planned, or actual posting, distribution, or

 4   sale of any Subject Files.

 5   RESPONSE:

 6

 7

 8   REQUEST FOR PRODUCTION NO. 7: Produce all documents concerning or relating to

 9   any criminal charges or convictions as referenced in Interrogatory No. 7.

10   RESPONSE:

11

12

13          DATED this 20th day of September, 2018.

14                                                  ROBERT W. FERGUSON
                                                    Attorney General
15
                                                   /s/ Jeffrey Rupert
16                                                 JEFFREY RUPERT, WSBA #45037
                                                   Division Chief
17                                                 KRISTIN BENESKI, WSBA #45478
                                                   Assistant Attorney General
18                                                 TODD BOWERS, WSBA #25274
                                                   Deputy Attorney General
19                                                 JEFF SPRUNG, WSBA #23607
                                                   Assistant Attorney General
20                                                 ZACHARY P. JONES, WSBA #44557
                                                   Assistant Attorney General
21                                                 JeffreyR2@atg.wa.gov
                                                   KristinBl@atg.wa.gov
22                                                 ToddB@atg.wa.gov
                                                   JeffS2@atg.wa.gov
23                                                 ZachJ@atg.wa.gov
                                                   Attorneys for Plaintiff State of Washington
24

     PLAINTIFFS' FIRST SET OF BOGS AND               10              ATTORNEY GENERAL OF WASHINGTON
                                                                          800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                         Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                       (206) 464-9744
         Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 12 of 13



 1                                 DECLARATION OF SERVICE

 2          I hereby certify that on September 20, 2018, I served a copy of this document upon all

 3   counsel of record by United States Postal Service to the following:

 4          Matthew Goldstein
            Farhang & Medcoff
 5          4801 E. Broadway Blvd, Suite 311
            Tucson, AZ 85711

 6          Charles Flores
            Beck Redden LLP
 7          1221 McKinney Street, Suite 4500
            Houston, TX 77010
 8
            Joel B. Ard
 9          Immix Law Group PC
            701 5th Ave Suite 4710
            Seattle, WA 98104
10
                    Counsel for Defendants Defense Distributed, Second Amendment
11                  Foundation, Inc., and Conn Williamson (Private Defendants)

            Steven A Myers
12
            Eric J. Soskin
            US Dept. of Justice
13          Civil Division, Federal Programs Branch
            20 Massachusetts Ave NW
14          Washington, DC 20002

15          Stuart Justin Robinson
            US Dept. of Justice
            Civil Division
16          PO Box 36028
            450 Golden Gate Ave
17          San Francisco, CA 94102-3463

18                  Counsel for Defendants U.S. Department of State, Michael R. Pompeo,
                    Directorate of Defense Trade Controls, Mike Miller, and Sarah Heidema
                    (Federal Defendants)
19
            Deepak Gupta
20          Gupta Wessler PLLC
            1900 L Street, NW STE 312
21          Washington, DC 20036

            Beth E Terrell
22          Terrell Marshall Law Group PLLC
            936 North 34th Street, Ste 300
23          Seattle, WA 98103-8869

24                 Counsel for Everytown for Gun Safety

     PLAINTIFFS' FIRST SET OF ROCS AND               11              ATTORNEY GENERAL OF WASHINGTON
                                                                          800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                         Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                       (206) 464-7744
         Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 13 of 13



 I         John D Kimball
           Blank Rome LLP
 2         405 Lexington Ave
           New York, NY 10174

 3         Andrew P Richards
           Garvey Schubert Barer, P.C.
 4         1191 Second Ave Suite 1800
           Seattle, WA 98101-2939
 5
                  Counsel for The Brady Center to Prevent Gun Violence
 6
           Kit Walsh
 7         Electronic Frontier Foundation
           815 Eddy Street
 8         San Francisco, CA 94109

 9         Venkat Balasubramani
           Focal PLLC
10         900 First Avenue S., Suite 201
           Seattle, WA 98134
11
                  Counsel for Electronic Frontier Foundation
12

13         DATED this 20th day of September, 2018, at Olympia, Washington.

14
                                               (~q^ 6,
15                                            SARA CEARLEY
                                              Legal Assistant
16

17

18

19

20

21

22

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND           12             ATTORNEY GENERAL of WASHINGTON
                                                                     800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                                          88
                                                                       Seatt le, WA 98104-3188
     NO. 2:18-cv-01115-RSL                                                  (206) 464-7744
Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 1 of 30




             EXHIBIT 2
      Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 2 of 30




 1                                                           The Honorable Robert S. Lasnik

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
       STATE OF WASHINGTON, et al.                        NO. 2:18-cv-01115-RSL
 9
                                   Plaintiffs,
10                                                              PRIVATE DEFENDANTS
       v.                                                     ANSWERS TO PLAINTIFFS’
11                                                                  FIRST SET OF
                                                               INTERROGATORIES AND
12     UNITED STATES DEPARTMENT OF                            RESPONSES TO REQUESTS
       STATE, et al.,                                             FOR PRODUCTION
13

14                                Defendants.
15

16

17   TO:      Plaintiffs State of Washington, et al., by and through their attorneys of record, Jeffrey
              Rupert, Kristin Beneski, Todd Bowers, Jeff Sprung and Zachary P. Jones, Attorney
18            General Office

19            Defendants Defense Distributed, Second Amendment Foundation, Inc., and Conn

20   Williamson (the “Private Defendants”) hereby serve their answers to Plaintiffs’ First Set
21
     of Interrogatories and responses to Request for Production.
22

23

24

25

26

27

28   Private Defendants Answers to
                                                                    Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -1-       1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
      Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 3 of 30




 1                                  ANSWERS TO INTERROGATORIES
 2                                          GENERAL OBJECTIONS
 3
              The Court should issue a Rule 12 judgment on the pleadings dismissing the Private
 4
     Defendants from this action, Dkt. 114, in which case the Private Defendants would not be
 5

 6   subject to interrogatories, requests for production, and other discovery devices that apply
 7   to a party. See Fed. R. Civ. P. 26. Hence, the Private Defendants submit that they should
 8
     not be required to comply with any interrogatory unless and until the Court resolves their
 9
     Rule 12 motion. See Dkt. 114.
10

11            The Private Defendants object to the Instructions and Definitions provided with the
12   interrogatories to the extent they seek to impose burdens greater than those imposed by the
13
     Federal Rules of Civil Procedure.
14
              The Private Defendants object to the Instructions provided with the interrogatories
15

16   to the extent they impose interrogatories beyond those numerated in the requests.

17            The Private Defendants object to the Definitions provided with the interrogatories
18
     to the extent they impose definitions of terms outside commonly understood meanings.
19
              The Private Defendants object to the requests to the extent they seek the content of
20

21   privileged attorney-client communications and/or confidential work product. The Private

22   Defendants will produce a privilege log if compelled to produce documents and remain in
23
     the case.
24
              These general objections are applicable to, and included in, the Private Defendants’
25

26   answers set forth below.

27

28   Private Defendants Answers to
                                                                  Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -2-     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                 Houston, Texas 77002
     No 2:18-cv-01115-RSL
      Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 4 of 30




 1                                                  ANSWERS
 2   I.       Interrogatory Number 1.
 3
              Interrogatory No. 1 provides as follows: “Identify all persons who are officers,
 4
     directors, shareholders, founders, members, employees, or agents of Defense Distributed,
 5

 6   or who are otherwise affiliated with or who have authority to act on behalf of Defense
 7   Distributed.”
 8
              A.       The Private Defendants object to this interrogatory because it is not “relevant
 9
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
10

11   any claim against the Private Defendants; it involves only Administrative Procedure Act
12   claims against the Federal Government that depend solely upon an administrative record.
13
     See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
14
     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
15

16            B.       The Private Defendants object to this interrogatory because it is not

17   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
18
     because the interrogatory seeks information that is duplicative of what the administrative
19
     record identifies and, to the extent that it is not duplicative, disproportionately unimportant
20

21   in comparison to what the administrative record identifies.

22            C.       The Private Defendants object to this interrogatory because it is overly broad
23
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
24
     the identity of some persons affiliated with Defense Distributed were relevant to a party’s
25

26   claim or defense, the interrogatory demands identification if “all persons. . . affiliated with

27   . . . or who have authority to act on behalf of Defense Distributed” without any limitations
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                     -3-       1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
      Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 5 of 30




 1   regarding subject matter, place, or time.
 2            D.       Defendants Second Amendment Foundation, Inc., and Conn Williamson
 3
     object to this interrogatory because it is not proportional to the needs of the case
 4
     considering the parties’ relative access to relevant information. The obligation to respond
 5

 6   to this interrogatory, if any, should be limited to Defense Distributed.
 7   II.      Interrogatory Number 2.
 8
              Interrogatory Number 2 provides as follows: “State whether you posted any Subject
 9
     Files online, or otherwise made them publicly available via the internet, on or after July
10

11   31, 2018. If you did, identify the URL(s), the exact date and time of any such posting, and
12   the individual(s) responsible for or involved in any such posting, and describe in detail the
13
     actions of each such individual in connection with each such posting.”
14
              A.       The Private Defendants object to this interrogatory because it is not “relevant
15

16   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve

17   any claim against the Private Defendants; it involves only Administrative Procedure Act
18
     claims against the Federal Government that depend solely upon an administrative record.
19
     See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
20

21   Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.

22            B.       The Private Defendants object to this request because it made for an
23
     improper purpose.
24
              C.       The Private Defendants object to this request because it is made to cause
25

26   annoyance, oppression, and to harass the Private Defendants.

27

28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -4-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
      Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 6 of 30




 1   III.     Interrogatory Number 3.
 2            Interrogatory Number 3 provides as follows: “State whether you assisted or
 3
     facilitated any other person in posting any Subject Files online, or otherwise making them
 4
     publicly available via the internet, on or after July 31, 2018. If you did, identify the
 5

 6   URL(s), the exact date and time of any such posting, and the individual(s) responsible for
 7   or involved in any such posting, and describe in detail the actions of each such individual
 8
     in connection with each such posting.”
 9
              A.       The Private Defendants object to this interrogatory because it is not “relevant
10

11   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
12   any claim against the Private Defendants; it involves only Administrative Procedure Act
13
     claims against the Federal Government that depend solely upon an administrative record.
14
     See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
15

16   Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.

17            B.       The Private Defendants object to this request because it made for an
18
     improper purpose.
19
              C.       The Private Defendants object to this request because it is made to cause
20

21   annoyance, oppression, and to harass the Private Defendants.

22   IV.      Interrogatory Number 4.
23
              Interrogatory Number 4 provides as follows: “State the total number of persons to
24
     whom you sold or distributed any Subject Files via mail or courier, email, secure
25

26   download, or any other method, on or after July 31, 2018, or as to whom you participated

27   in or facilitated such sale or distribution of any Subject Files.”
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -5-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
      Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 7 of 30




 1            A.       The Private Defendants object to this interrogatory because it is not “relevant
 2   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
 3
     any claim against the Private Defendants; it involves only Administrative Procedure Act
 4
     claims against the Federal Government that depend solely upon an administrative record.
 5

 6   See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
 7   Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
 8
              B.       The Private Defendants object to this interrogatory because it is not
 9
     proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
10

11   because the request seeks information that is disproportionately unimportant in
12   comparison to what the administrative record supplies.
13
              C.       The Private Defendants object to this interrogatory because it is overly broad
14
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
15

16   the Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary

17   injunction pertain only to publication via Defense Distributed’s internet website—not the
18
     methods identified in this interrogatory.
19
              D.       The Private Defendants object to this interrogatory because it is not
20

21   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). Even if the fact

22   of such sales or distributions were relevant, the number or persons at issue is not.
23
              E.       Defendants Second Amendment Foundation, Inc., and Conn Williamson
24
     object to this interrogatory because it is not proportional to the needs of the case
25

26   considering the parties’ relative access to relevant information. The obligation to respond

27   to this interrogatory, if any, should be limited to Defense Distributed.
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -6-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
      Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 8 of 30




 1            F.       The Private Defendants object to this request because it made for an
 2   improper purpose.
 3
              G.       The Private Defendants object to this request because it is made to cause
 4
     annoyance, oppression, and to harass the Private Defendants.
 5

 6   V.       Interrogatory Number 5.
 7            Interrogatory Number 5 provides as follows: “Describe in detail any method(s) by
 8
     which you have sold or distributed any Subject Files to any person on or after July 31,
 9
     2018, and any method(s) by which you have participated in or facilitated such sale or
10

11   distribution of any Subject Files.”
12            A.       The Private Defendants object to this interrogatory because it is not “relevant
13
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
14
     any claim against the Private Defendants; it involves only Administrative Procedure Act
15

16   claims against the Federal Government that depend solely upon an administrative record.

17   See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
18
     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
19
              B.       The Private Defendants object to this interrogatory because it is not “relevant
20

21   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This is so because the action’s

22   claims and Court’s preliminary injunction pertain only to publication via Defense
23
     Distributed’s internet website—not the other activities at issue in this request.
24
              C.       The Private Defendants object to this interrogatory because it is not
25

26   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so

27   because, even if the fact of a sale or distribution were relevant, the “detail[s]” of any sale
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -7-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
      Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 9 of 30




 1   or distribution are disproportionally unimportant.
 2            D.       Defendants Second Amendment Foundation, Inc., and Conn Williamson
 3
     object to this interrogatory because it is not proportional to the needs of the case
 4
     considering the parties’ relative access to relevant information. The obligation to respond
 5

 6   to this interrogatory, if any, should be limited to Defense Distributed.
 7            E.       The Private Defendants object to this request because it made for an
 8
     improper purpose.
 9
              F.       The Private Defendants object to this request because it is made to cause
10

11   annoyance, oppression, and to harass the Private Defendants.
12   VI.      Interrogatory Number 6.
13
              Interrogatory Number 6 provides as follows: “As to the persons referenced in
14
     Interrogatory No. 4 to whom Subject Files were sold or distributed, describe in detail any
15

16   and all steps you took, if any, to determine the following: (1) whether such persons are

17   U.S. citizens or lawful permanent residents; (2) whether such persons are located within
18
     the United States (and if so, in which states); and (3) whether such persons are eligible to
19
     possess a firearm in any relevant jurisdiction(s).”
20

21            A.       The Private Defendants object to this interrogatory for the reasons stated in

22   the Private Defendants objections to Interrogatory No. 4.
23
              B.       The Private Defendants object to this interrogatory because it is not “relevant
24
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if the fact of such a sale
25

26   or distribution were relevant, the determinations inquired about by this interrogatory are

27   not.
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -8-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 10 of 30




 1            C.       The Private Defendants object to this request because it made for an
 2   improper purpose.
 3
              D.       The Private Defendants object to this request because it is made to cause
 4
     annoyance, oppression, and to harass the Private Defendants.
 5

 6            E.       The Private Defendants object to this request to the extent it seeks personally
 7   identifiable information (“PII”) on customers due to privacy concerns, which may include,
 8
     for example, laws that prohibit providing a customer’s PII without a court order or the
 9
     customer’s written consent.
10

11   VII.     Interrogatory Number 7.
12            Interrogatory Number 7 provides as follows: “List any and all crimes with which
13
     Defense Distributed, Cody Wilson, or any person in active concert or participation with
14
     either of them has been charged or convicted within the last ten years and describe the
15

16   outcome of each charge or conviction.”

17            A.       The Private Defendants object to this interrogatory because it is not “relevant
18
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
19
     any claim against the Private Defendants; it involves only Administrative Procedure Act
20

21   claims against the Federal Government that depend solely upon an administrative record.

22   See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
23
     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
24
              B.       The Private Defendants object to this interrogatory because it is not
25

26   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so

27   because the interrogatory seeks information that is duplicative of what the administrative
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    -9-        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 11 of 30




 1   record identifies and, to the extent that it is not duplicative, disproportionately unimportant
 2   in comparison to what the administrative record identifies.
 3
              C.       The Private Defendants object to this interrogatory because it is overly broad
 4
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
 5

 6   pertains to “any and all crimes” without limitations regarding subject matter.
 7            D.       The Private Defendants object to this interrogatory because it is overly broad
 8
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
 9
     pertains to “any person in active concert or participation with” Defense Distributed and
10

11   Cody Wilson without any limitations regarding subject matter, place, or time.
12            E.       The Private Defendants object to this interrogatory because it is overly broad
13
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
14
     pertains to both charges and convictions; but even if convictions are relevant, charges are
15

16   not.

17            F.       The Private Defendants object to this request because it made for an
18
     improper purpose.
19
              G.       The Private Defendants object to this request because it is made to cause
20

21   annoyance, oppression, and to harass the Private Defendants.

22   VIII. Interrogatory Number 8.
23
              Interrogatory Number 8 provides as follows: “For the period of July 31, 2018 to the
24
     present, list (by city and country) all destinations outside the United States to which Cody
25

26   Wilson has traveled or to which he currently plans to travel, and as to each destination,

27   provide the dates of Mr. Wilson’s actual or planned departure from and return to the United
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 10 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 12 of 30




 1   States.”
 2

 3
              A.       The Private Defendants object to this interrogatory because it is not “relevant
 4
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
 5

 6   any claim against the Private Defendants or Cody Wilson; it involves only Administrative
 7   Procedure Act claims against the Federal Government that depend solely upon an
 8
     administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
 9
     address the Private Defendants or Cody Wilson; it addresses only the Federal Defendants.
10

11   Dkt. 95 at 25.
12            B.       The Private Defendants object to this interrogatory because it is not “relevant
13
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if some aspect of the
14
     Private Defendants’ conduct is relevant, Cody Wilson’s travel is not.
15

16            C.       The Private Defendants object to this interrogatory because it is overly broad

17   and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request
18
     pertains to all travel without any limitations regarding the travel’s nature.
19
              D.       The Private Defendants object to this interrogatory because it is not
20

21   proportional to the needs of the case considering the parties’ relative access to relevant

22   information. The obligation to respond to this interrogatory, if any, should be limited to
23
     Defense Distributed.
24
              E.       The Private Defendants object to this request because it made for an
25

26   improper purpose.

27            F.       The Private Defendants object to this request because it is made to cause
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 11 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 13 of 30




 1   annoyance, oppression, and to harass the Private Defendants.
 2   IX.      Interrogatory Number 9
 3
              Interrogatory Number 9 provides as follows: “Identify all persons or entities who
 4
     participated in the planning, funding, production, editing, or distribution of the video
 5

 6   previously                located              at            the           following              hyperlink:
 7   https://www.youtube.com/watch?v=5BqlXllkSoA&feature=outu.be. For each person or
 8
     organization involved in the planning, funding, production, editing, or distribution of the
 9
     video, state the exact nature of the person or entity’s involvement.”
10

11            A.       The Private Defendants object to this interrogatory because it is not “relevant
12   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve
13
     any claim against the Private Defendants; it involves only Administrative Procedure Act
14
     claims against the Federal Government that depend solely upon an administrative record.
15

16   See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private

17   Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
18
              B.       The Private Defendants object to this interrogatory because it is not “relevant
19
     to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if some aspect of the
20

21   Private Defendants’ conduct is relevant, the video at issue here is not.

22            C.       The Private Defendants object to this interrogatory because it is overly broad
23
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). Even if some aspect of the video’s
24
     publication is relevant, the “exact nature” of its “planning, funding, production, editing, or
25

26   distribution” is not.

27            D.       Defendants Second Amendment Foundation, Inc., and Conn Williamson
28   Private Defendants Answers to
                                                                              Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                         - 12 -         1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                             Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 14 of 30




 1   object to this interrogatory because it is not proportional to the needs of the case
 2   considering the parties’ relative access to relevant information. The obligation to respond
 3
     to this interrogatory, if any, should be limited to Defense Distributed.
 4
              E.       The Private Defendants object to this request because it made for an
 5

 6   improper purpose.
 7            F.       The Private Defendants object to this request because it is made to cause
 8
     annoyance, oppression, and to harass the Private Defendants.
 9
                           RESPONSES TO REQUESTS FOR PRODUCTION
10

11                                          GENERAL OBJECTIONS
12            The Court should issue a Rule 12 judgment on the pleadings dismissing the Private
13
     Defendants from this action, Dkt. 114, in which case the Private Defendants would not be
14
     subject to interrogatories, requests for production, and other discovery devices that apply
15

16   to a party. See Fed. R. Civ. P. 26. Hence, the Private Defendants submit that they should

17   not be required to comply with any requests for production unless and until the Court
18
     resolves their Rule 12 motion. See Dkt. 114.
19
              The Private Defendants object to the Instructions and Definitions provided with the
20

21   requests to the extent they seek to impose burdens greater than those imposed by the

22   Federal Rules of Civil Procedure.
23
              The Private Defendants object to the Instructions provided with the requests to the
24
     extent they seek the creation of documents not in existence or in the Private Defendants’
25

26   possession.

27            The Private Defendants object to the Definitions provided with the requests to the
28   Private Defendants Answers to
                                                                   Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 13 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                  Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 15 of 30




 1   extent they impose definitions of terms outside commonly understood meanings.
 2            The Private Defendants object to the requests to the extent they seek the content of
 3
     privileged attorney-client communications and/or confidential work product. The Private
 4
     Defendants will produce a privilege log if compelled to produce documents and remain in
 5

 6   the case.
 7            These general objections are applicable to, and included in, the Private Defendants’
 8
     responses set forth below.
 9
                                                    RESPONSES
10

11   I.       Request for Production Number 1.
12            Request for Production Number 1 provides as follows: “Produce all documents and
13
     communications concerning or relating to any party or non-party’s posting of any Subject
14
     Files online, or otherwise making any Subject Files publicly available via the internet, on
15

16   or after July 31, 2018.” Responsive materials are being withheld on the basis of the

17   following objections.
18
              A.       The Private Defendants object to this request because it is not “relevant to
19
     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
20

21   claim against the Private Defendants; it involves only Administrative Procedure Act claims

22   against the Federal Government that depend solely upon an administrative record. See 5
23
     U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants
24
     or non-parties; it addresses only the Federal Defendants. Dkt. 95 at 25.
25

26            B.       The Private Defendants object to this request because it is not proportional

27   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
28   Private Defendants Answers to
                                                                      Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                     - 14 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 16 of 30




 1   seeks information that is disproportionately unimportant in comparison to what the
 2   administrative record supplies.
 3

 4
              C.       The Private Defendants object to this request because it is overly broad and
 5

 6   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 7   to non-party actions without regard to the Private Defendants’ relationship thereto.
 8
              D.       The Private Defendants object to this request because it is overly broad and
 9
     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
10

11   “all documents and communications concerning or relating to” the activities at issue
12   regardless of the nature of the Private Defendants’ relationship to the activity.
13
              E.       The Private Defendants object to this request because it made for an
14
     improper purpose.
15

16            F.       The Private Defendants object to this request because it is made to cause

17   annoyance, oppression, and to harass the Private Defendants.
18
     II.      Request for Production Number 2.
19
              Request for Production Number 2 provides as follows: “Produce all documents and
20

21   communications concerning or relating to any party or non-party’s sale or distribution of

22   any Subject Files to any persons via mail or courier, email, secure download, or any other
23
     method, on or after July 31, 2018.” Responsive materials are being withheld on the basis
24
     of the following objections.
25

26            A.       The Private Defendants object to this request because it is not “relevant to

27   any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
28   Private Defendants Answers to
                                                                    Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 15 -    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 17 of 30




 1   claim against the Private Defendants; it involves only Administrative Procedure Act claims
 2   against the Federal Government that depend solely upon an administrative record. See 5
 3
     U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants
 4
     or any non-parties; it addresses only the Federal Defendants. Dkt. 95 at 25.
 5

 6            B.       The Private Defendants object to this request because it is not “relevant to
 7   any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This is so because the action’s
 8
     claims and Court’s preliminary injunction pertain only to publication via Defense
 9
     Distributed’s internet website—not the other activities at issue in this request.
10

11            C.       The Private Defendants object to this request because it is not proportional
12   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
13
     seeks information that is disproportionately unimportant in comparison to what the
14
     administrative record supplies.
15

16            D.       The Private Defendants object to this request because it is overly broad and

17   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
18
     to non-party actions without regard to the Private Defendants’ relationship thereto.
19
              E.       The Private Defendants object to this request because it is overly broad and
20

21   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains

22   “all documents and communications concerning or relating to” the activities at issue
23
     regardless of the nature of the Private Defendants’ relationship to the activity.
24
              F.       The Private Defendants object to this request because it made for an
25

26   improper purpose.

27            G.       The Private Defendants object to this request because it is made to cause
28   Private Defendants Answers to
                                                                    Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 16 -    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 18 of 30




 1   annoyance, oppression, and to harass the Private Defendants.
 2            H.       The Private Defendants object to this request to the extent it seeks personally
 3
     identifiable information (“PII”) on customers due to privacy concerns, which may include,
 4
     for example, laws that prohibit providing a customer’s PII without a court order or the
 5

 6   customer’s written consent.
 7   III.     Request for Production Number 3.
 8
              Request for Production Number 3 provides as follows: “Produce all documents
 9
     reflecting any information related to any of the persons described in Interrogatory No. 4 to
10

11   whom Subject Files were sold or distributed, including but not limited to any such
12   person’s: (i) name; (ii) address; (iii) physical location; (iv) age; (v) U.S. citizen or
13
     permanent resident status; (iv) eligibility to possess a firearm in any relevant
14
     jurisdiction(s); (v) the state and/or local sales tax that you collected related to any sale; and
15

16   (vi) the amount of state and/or local sales tax that you remitted to each jurisdiction related

17   to any sale.” Responsive materials are being withheld on the basis of the following
18
     objections.
19
              A.       The Private Defendants object to this request because it is not “relevant to
20

21   any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any

22   claim against the Private Defendants; it involves only Administrative Procedure Act claims
23
     against the Federal Government that depend solely upon an administrative record. See 5
24
     U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants;
25

26   it addresses only the Federal Defendants. Dkt. 95 at 25.

27            B.       The Private Defendants object to this request because it is not proportional
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 17 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 19 of 30




 1   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
 2   seeks information that is disproportionately unimportant in comparison to what the
 3
     administrative record supplies.
 4
              C.       The Private Defendants object to this request because it is overly broad and
 5

 6   unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if the
 7   Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary
 8
     injunction pertain only to publication via Defense Distributed’s internet website—not the
 9
     methods identified in this interrogatory.
10

11            D.       The Private Defendants object to this interrogatory because it is not “relevant
12   to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if the fact of such a sale
13
     or distribution were relevant, the details requested here are not.
14
              E.       The Private Defendants object to this request because it is overly broad and
15

16   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request seeks to

17   compel disclosure of private, confidential, and personal information of a non-party that is
18
     not relevant to any claim in the case.
19
              F.       Defendants Second Amendment Foundation, Inc., and Conn Williamson
20

21   object to this interrogatory because it is not proportional to the needs of the case

22   considering the parties’ relative access to relevant information. The obligation to respond
23
     to this interrogatory, if any, should be limited to Defense Distributed.
24
              G.       The Private Defendants object to this request because it made for an
25

26   improper purpose.

27            H.       The Private Defendants object to this request because it is made to cause
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 18 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 20 of 30




 1   annoyance, oppression, and to harass the Private Defendants.
 2            I.       The Private Defendants object to this request to the extent it seeks personally
 3
     identifiable information (“PII”) on customers due to privacy concerns, which may include,
 4
     for example, laws that prohibit providing a customer’s PII without a court order or the
 5

 6   customer’s written consent.
 7   IV.      Request for Production Number 4.
 8
              Request for Production Number 4 provides as follows: “Produce all documents and
 9
     communications concerning or relating to the proposed, planned, or actual sale or
10

11   distribution of Subject Files on or after July 31, 2018, including but not limited to all
12   versions of: (i) the video identified in Interrogatory No. 9; (ii) any other videos posted on
13
     YouTube, other websites, or elsewhere, or any videos that you produced or published on
14
     or after July 31, 2018; (iii) any statements published on Twitter or any other social media
15

16   platform; (iv) any statements published on defcad.com or defdist.org or elsewhere on the

17   internet; and (v) any other published statements or content.” Responsive materials are
18
     being withheld on the basis of the following objections.
19
              A.       The Private Defendants object to this request because it is not “relevant to
20

21   any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any

22   claim against the Private Defendants; it involves only Administrative Procedure Act claims
23
     against the Federal Government that depend solely upon an administrative record. See 5
24
     U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants;
25

26   it addresses only the Federal Defendants. Dkt. 95 at 25.

27            B.       The Private Defendants object to this request because it is not proportional
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 19 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 21 of 30




 1   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
 2   seeks information that is either duplicative of what the administrative record identifies or,
 3
     to the extent that it is not duplicative, disproportionately unimportant in comparison to
 4
     what the administrative record includes.
 5

 6            C.       The Private Defendants object to this interrogatory because it is overly broad
 7   and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
 8
     the Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary
 9
     injunction pertain only to publication via Defense Distributed’s internet website—not the
10

11   other methods identified in this request.
12            D.       The Private Defendants object to this interrogatory because it is overly broad
13
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
14
     actual sales and distributions are relevant, mere proposals and plans are not.
15

16            E.       The Private Defendants object to this request because it is overly broad and

17   unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
18
     pertains to non-party actions without regard to the Private Defendants’ relationship
19
     thereto.
20

21            F.       The Private Defendants object to this request because it is overly broad and

22   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
23
     “all documents and communications concerning or relating to” the activities at issue
24
     regardless of the nature of the Private Defendants’ relationship to the activity.
25

26            G.       The Private Defendants object to this request because it made for an

27   improper purpose.
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 20 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 22 of 30




 1            H.       The Private Defendants object to this request because it is made to cause
 2   annoyance, oppression, and to harass the Private Defendants.
 3
              I.       The Private Defendants object to this request to the extent it seeks personally
 4
     identifiable information (“PII”) on customers due to privacy concerns, which may include,
 5

 6   for example, laws that prohibit providing a customer’s PII without a court order or the
 7   customer’s written consent.
 8
     V.       Request for Production Number 5.
 9
              Request for Production Number 5 provides as follows: “Produce all of your
10

11   communications concerning or relating to the distribution or sale of any Subject Files on
12   or after July 31, 2018, including internal communications, communications among the
13
     Private Defendants, communications with any other defendants, and communications with
14
     any third parties.” Responsive materials are being withheld on the basis of the following
15

16   objections.

17            A.       The Private Defendants object to this request because it is not “relevant to
18
     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
19
     claim against the Private Defendants; it involves only Administrative Procedure Act claims
20

21   against the Federal Government that depend solely upon an administrative record. See 5

22   U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants;
23
     it addresses only the Federal Defendants. Dkt. 95 at 25.
24
              B.       The Private Defendants object to this request because it is not proportional
25

26   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request

27   seeks information that is either duplicative of what the administrative record identifies or,
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 21 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 23 of 30




 1   to the extent that it is not duplicative, disproportionately unimportant in comparison to
 2   what the administrative record includes.
 3
              C.       The Private Defendants object to this interrogatory because it is overly broad
 4
     and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
 5

 6   the Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary
 7   injunction pertain only to publication via Defense Distributed’s internet website—not the
 8
     other methods of sale and distribution identified in this request.
 9
              D.       The Private Defendants object to this interrogatory because it is overly broad
10

11   and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
12   actual sales and distributions are relevant, mere proposals and plans are not.
13
              E.       The Private Defendants object to this request because it is overly broad and
14
     unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
15

16   pertains to non-party actions without regard to the Private Defendants’ relationship

17   thereto.
18
              F.       The Private Defendants object to this request because it is overly broad and
19
     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
20

21   “all documents and communications concerning or relating to” the activities at issue

22   regardless of the nature of the Private Defendants’ relationship to the activity.
23
              G.       The Private Defendants object to this request because it made for an
24
     improper purpose.
25

26            H.       The Private Defendants object to this request because it is made to cause

27   annoyance, oppression, and to harass the Private Defendants.
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 22 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 24 of 30




 1            I.       The Private Defendants object to this request to the extent it seeks personally
 2   identifiable information (“PII”) on customers due to privacy concerns, which may include,
 3
     for example, laws that prohibit providing a customer’s PII without a court order or the
 4
     customer’s written consent.
 5

 6   VI.      Request for Production Number 6.
 7            Request for Production Number 6 provides as follows: “To the extent not produced
 8
     in response to any of the Requests for Production above, for the period of July 30, 2018 to
 9
     the present, produce all documents concerning or relating to the proposed, planned, or
10

11   actual posting, distribution, or sale of any Subject Files.”           Responsive materials are
12   being withheld on the basis of the following objections.
13
              A.       The Private Defendants object to this request because it is not “relevant to
14
     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
15

16   claim against the Private Defendants; it involves only Administrative Procedure Act claims

17   against the Federal Government that depend solely upon an administrative record. See 5
18
     U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants;
19
     it addresses only the Federal Defendants. Dkt. 95 at 25.
20

21            B.       The Private Defendants object to this request because it is not proportional

22   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
23
     seeks information that is either duplicative of what the administrative record identifies or,
24
     to the extent that it is not duplicative, disproportionately unimportant in comparison to
25

26   what the administrative record includes.

27            C.       The Private Defendants object to this interrogatory because it is overly broad
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 23 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 25 of 30




 1   and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
 2   the Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary
 3
     injunction pertain only to publication via Defense Distributed’s internet website—not the
 4
     other methods of posting, sale, and distribution identified in this request.
 5

 6            D.       The Private Defendants object to this interrogatory because it is overly broad
 7   and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if
 8
     actual postings, sales, and distributions are relevant, mere proposals and plans are not.
 9
              E.       The Private Defendants object to this request because it is overly broad and
10

11   unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
12   pertains to non-party actions without regard to the Private Defendants’ relationship
13
     thereto.
14
              F.       The Private Defendants object to this request because it is overly broad and
15

16   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains

17   “all documents and communications concerning or relating to” the activities at issue
18
     regardless of the nature of the Private Defendants’ relationship to the activity.
19
              G.       The Private Defendants object to this request because it made for an
20

21   improper purpose.

22            H.       The Private Defendants object to this request because it is made to cause
23
     annoyance, oppression, and to harass the Private Defendants.
24
              I.       The Private Defendants object to this request to the extent it seeks personally
25

26   identifiable information (“PII”) on customers due to privacy concerns, which may include,

27   for example, laws that prohibit providing a customer’s PII without a court order or the
28   Private Defendants Answers to
                                                                     Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 24 -     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 26 of 30




 1   customer’s written consent.
 2   VII.     Request for Production Number 7.
 3
              Request for Production Number 7 provides as follows: “Produce all documents
 4
     concerning or relating to any criminal charges or convictions as referenced in Interrogatory
 5

 6   No. 7.”       Responsive materials are being withheld on the basis of the following objections.
 7            A.       The Private Defendants object to this request because it is not “relevant to
 8
     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
 9
     claim against the Private Defendants; it involves only Administrative Procedure Act claims
10

11   against the Federal Government that depend solely upon an administrative record. See 5
12   U.S.C. § 706. The Court’s preliminary injunction does not address the Private Defendants;
13
     it addresses only the Federal Defendants. Dkt. 95 at 25.
14
              B.       The Private Defendants object to this request because it is not proportional
15

16   to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the

17   interrogatory seeks information that is duplicative of what the administrative record
18
     identifies and, to the extent that it is not duplicative, disproportionately unimportant in
19
     comparison to what the administrative record identifies.
20

21            C.       The Private Defendants object to this request because it is overly broad and

22   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
23
     pertains to “any and all crimes” without limitations regarding subject matter.
24
              D.       The Private Defendants object to this request because it is overly broad and
25

26   unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory

27   pertains to “any person in active concert or participation with” Defense Distributed and
28   Private Defendants Answers to
                                                                    Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 25 -    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 27 of 30




 1   Cody Wilson without any limitations regarding subject matter, place, or time.
 2            E.       The Private Defendants object to this request because it is overly broad and
 3
     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
 4
     pertains to both charges and convictions; but even if convictions are relevant, charges are
 5

 6   not.
 7            F.       The Private Defendants object to this request because it made for an
 8
     improper purpose.
 9
              G.       The Private Defendants object to this request because it is made to cause
10

11   annoyance, oppression, and to harass the Private Defendants.
12   DATED this 22nd day of October 2018.
13
              BECK REDDEN LLP                                FARHANG & MEDCOFF
14

15            /s/Charles Flores                              /s/Matthew Goldstein
              Charles Flores                                 Matthew Goldstein
16            cflores@beckredden.com                         Farhang & Medcoff
17            Beck Redden LLP                                4801 E. Broadway Blvd., Suite 311
              1221 McKinney, Suite 4500                      Tucson, AZ 85711
18            Houston, TX 77010                              Phone: (202) 550-0040
              Phone: (713) 951-3700                          mgoldstein@fmlaw.law
19            *Admitted Pro Hac Vice                         *Admitted Pro Hac Vice
20
              Attorneys for Defendants                       IMMIX LAW GROUP PC
21            Defense Distributed                            /s/Joel B. Ard
                                                             Joel B. Ard, WSBA # 40104
22                                                           Immix Law Group PC
                                                             701 5th Ave Suite 4710
23                                                           Seattle, WA 98104
                                                             Phone: (206) 492-7531
24
                                                             Fax: (503) 802-5351
25                                                           joel.ard@immixlaw.com

26                                                           Attorneys for Defendants
                                                             Defense Distributed, Second Amendment
27                                                           Foundation, Inc., and Conn Williamson
28   Private Defendants Answers to
                                                                       Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 26 -       1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                      Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 28 of 30




 1                                          CERTIFICATE OF SERVICE

 2          I certify that on October 22, 2018, I served a copy of this document upon all counsel of
     record via United States First-Class Mail.
 3
       Todd Richard Bowers                                   Jacob Campion
 4     Zachary P Jones                                       ATTORNEY GENERAL OF MINNESOTA
       Jeffrey Todd Sprung                                   445 Minnesota Street
 5     Attorney General's Office (Sea- Fifth Ave)            Suite 1100
       800 5th Ave                                           St Paul, Mn 55101
 6     Ste 2000                                              651-757-1459
       Seattle, WA 98104-3188                                Jacob.Campion@ag.state.mn.us
 7     206-464-7744
       ToddB@atg.wa.gov                                      Attorneys for Plaintiff State of Minnesota
 8     ZachJ@atg.wa.gov
       Jeffs2@atg.wa.gov
 9
10     Jeffrey George Rupert
       Attorney General's Office (40110-Oly)
11     Po Box 40110
       Olympia, WA 98504
12     360-586-0092
       JeffreyR2@atg.wa.gov
13

14     Attorneys for State of Washington
15     Jonathan Scott Goldman                                Matthew D Grove
       Executive Deputy Attorney General,                    Colorado Department Of Law
16     Civil Division                                        1300 Broadway, 6th Floor
       Office Of Attorney General                            Denver, Co 80203
17     Strawberry Square, 15th Floor                         720-508-6157
       Harrisburg, Pa 17120                                  matt.grove@coag.gov
18     717-783-1471
       jgoldman@attorneygeneral.gov                          Attorney for State of Colorado
19     Attorney for Common Wealth of PA
       Scott J Kaplan                                        Robert T Nakatsuji
20     OREGON DEPARTMENT OF JUSTICE                          Department Of The Attorney General
       100 SW Market Street                                  425 Queen Street
21     Portland, Or 97201                                    Honolulu, Hi 96813
       971-673-1880                                          808-586-1360
22     971-673-5000 (Fax)                                    Robert.T.Nakatsuji@hawaii.gov
       scott.kaplan@doj.state.or.us
23                                                           Attorney for State of Hawaii
       Attorneys for State of Oregon
24     Maura Murphy Osborne                                  Nelson R Richards
       Office Of The Attorney General                        California Department Of Justice
25     55 Elm Street                                         Office Of Attorney General
       Po Box 120                                            2550 Mariposa Mall
26     Hartford, Ct 06106                                    Room 5090
       860-808-5020                                          Fresno, Ca 93721
27     maura.murphyosborne@ct.gov                            559-705-2324
28   Private Defendants Answers to
                                                                          Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 27 -          1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                         Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 29 of 30




 1                                                           nelson.richards@doj.ca.gov
       Attorney for State of Connecticut
 2                                                           Attorney for State of California
       Jimmy R Rock                                          State of Illinois Attorney
 3     Andrew J. Saindon                                     General
       Office of The Attorney General                        500 South Second St.
 4     The District Of Columbia                              Springfield, IL 62706
       441 4th Street NW
 5     Ste 630 South                                         Attorney for State of Illinois
       Washington, DC 20001
 6     202-741-0770
       Jimmy.Rock@dc.gov
 7     Andy.saindon@dc.gov

 8     Attorney for District of Columbia

 9     Samuel T. Towell                                      Susan E. Urso
       Office of Attorney General of Virginia                Rhode Island Department of Attorney General
10     Barbara Johns Building                                150 South Main
       202 N. Ninth Street                                   Providence, RI 02903
11     Richmond, VA 23219                                    401-274-4400
       804-786-6731                                          surso@riag.ri.gov
12     stowell@oag.state.va.us
                                                             Attorney for State of Rhode Island
13     Attorney for State of Virginia
       Kit Walsh                                             Beth E. Terrell
14     Electronic Frontier Foundation                        Terrell Marshall Law Group, PLLC
       815 Eddy Street                                       936 North 34th Street, Ste 300
15     San Francisco, CA 94109                               Seattle, WA 981036-8869
       415-436-9333                                          206-816-6603
16     kit@eff.org                                           bterrell@terrellmarshal.com

17     Benkat Balasubramani                                  Depak Gupta
       Focal PLLC                                            Gupta Wessler PLLC
18     900 First Avenue S. Suite 201                         1900 L Street NW, Suite 312
       Seattle, WA 98134                                     Washington, DC 20036
19     202-529-4827                                          202-888-1741
       venkat@focallaw.com                                   deepak@guptawessler.com
20
       Attorney for Electronic Frontier Foundation           Attorney for Everytown for Gun Safety
21
       Andrew P. Richards
22     Garvey Shubert Barer
       1191 Second Ave., 18th Floor
23     Seattle, WA 98101-2939
       206-464-3939
24
       John D. Kimball
25     Blank Rome
       405 Lexington Ave.
26     New York, NY 10174
       212-885-5000
27     jkimble@blankrome.com

28   Private Defendants Answers to
                                                                          Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 28 -          1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                         Houston, Texas 77002
     No 2:18-cv-01115-RSL
     Case 2:18-cv-01115-RSL Document 149-2 Filed 12/04/18 Page 30 of 30




 1     Attorney for The Brady Center to Prevent
       Gun Violence
 2

 3

 4                                                    FARHANG & MEDCOFF
 5
                                                      By /s/Matthew Goldstein
 6                                                       Matthew Goldstein
                                                         Farhang & Medcoff
 7                                                       4801 E. Broadway Blvd., Suite 311
                                                         Tucson, AZ 85711
 8                                                       Phone: (202) 550-0040
                                                         mgoldstein@fmlaw.law
 9
                                                         *Admitted Pro Hac Vice
10
                                                             Attorneys for Defendants
11                                                           Defense Distributed, Second Amendment
                                                             Foundation, Inc., and Conn Williamson
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Private Defendants Answers to
                                                                         Beck Redden LLP
     Plaintiffs’ First Set of Interrogatories and
                                                    - 29 -         1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                        Houston, Texas 77002
     No 2:18-cv-01115-RSL
Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 1 of 39




             EXHIBIT 3
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 2 of 39




 1                                                             The Honorable Robert S. Lasnik

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7

 8
       STATE OF WASHINGTON, et al.                           NO. 2:18-cv-01115-RSL
 9
                                     Plaintiffs,
10                                                               PRIVATE DEFENDANTS’
       v.                                                           SUPPLEMENTAL
11
                                                                ANSWERS TO PLAINTIFFS’
12     UNITED STATES DEPARTMENT OF                                    FIRST SET OF
       STATE, et al.,                                            INTERROGATORIES AND
13                                                              RESPONSES TO REQUESTS
                                                                    FOR PRODUCTION
14                                  Defendants.
15

16

17     TO:      Plaintiffs State of Washington, et al., by and through their attorneys of record,
                Jeffrey Rupert, Kristin Beneski, Todd Bowers, Jeff Sprung and Zachary P. Jones,
18              Attorney General Office

19              Defendants Defense Distributed, Second Amendment Foundation, Inc., and Conn

20     Williamson (the “Private Defendants”) hereby serve their supplemental answers to
21
       Plaintiffs’ First Set of Interrogatories and responses to Request for Production.
22

23

24

25

26

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -1-      1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 3 of 39




 1                                     ANSWERS TO INTERROGATORIES
 2                                              GENERAL OBJECTIONS
 3
                The Private Defendants reserve their objection to being required to participate in
 4
       the litigation as a “party” for the reasons given in their motion for judgment on the
 5

 6     pleadings, Dkt. 114, and reply in support thereof, Dkt. 125.
 7              The Private Defendants object to the Instructions and Definitions provided with
 8
       the interrogatories to the extent they seek to impose burdens greater than those imposed
 9
       by the Federal Rules of Civil Procedure.
10

11              The Private Defendants object to the Instructions provided with the interrogatories
12     to the extent they impose interrogatories beyond those numerated in the requests.
13
                The Private Defendants object to the Definitions provided with the interrogatories
14
       to the extent they impose definitions of terms outside commonly understood meanings.
15

16              The Private Defendants object to the requests to the extent they seek the content

17     of privileged attorney-client communications and/or confidential work product. The
18
       Private Defendants will produce a privilege log if compelled to produce documents and
19
       remain in the case.
20

21              These general objections are applicable to, and included in, the Private

22     Defendants’ answers set forth below.
23

24

25

26

27

28   Private Defendants’ Supplemental Answers
                                                                   Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -2-   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                  Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 4 of 39




 1                                                     ANSWERS
 2     I.       Interrogatory Number 1.
 3
                Interrogatory No. 1 provides as follows: “Identify all persons who are officers,
 4
       directors, shareholders, founders, members, employees, or agents of Defense Distributed,
 5

 6     or who are otherwise affiliated with or who have authority to act on behalf of Defense
 7     Distributed.”
 8
                A.        The Private Defendants object to this interrogatory because the compelled
 9
       disclosure of these associational and expressive activities violates the First and
10

11     Fourteenth Amendments of the Constitution of the United States.                     See NAACP v.
12     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
13
       Cir. 2010).
14
                B.        The Private Defendants object to this interrogatory because it is not
15

16     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not

17     involve any claim against the Private Defendants; it involves only Administrative
18
       Procedure Act claims against the Federal Government that depend solely upon an
19
       administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
20

21     address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.

22              C.        The Private Defendants object to this interrogatory because it is not
23
       proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
24
       because the interrogatory seeks information that is duplicative of what the administrative
25

26     record identifies and, to the extent that it is not duplicative, disproportionately

27     unimportant in comparison to what the administrative record identifies.
28   Private Defendants’ Supplemental Answers
                                                                       Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -3-       1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                      Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 5 of 39




 1              D.        The Private Defendants object to this interrogatory because it is overly
 2     broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
 3
       even if the identity of some persons affiliated with Defense Distributed were relevant to a
 4
       party’s claim or defense, the interrogatory demands identification if “all persons. . .
 5

 6     affiliated with . . . or who have authority to act on behalf of Defense Distributed” without
 7     any limitations regarding subject matter, place, or time.
 8
                E.        Defendants Second Amendment Foundation, Inc., and Conn Williamson
 9
       object to this interrogatory because it is not proportional to the needs of the case
10

11     considering the parties’ relative access to relevant information.            The obligation to
12     respond to this interrogatory, if any, should be limited to Defense Distributed.
13
                Subject to the foregoing objections, the Private Defendants respond as follows:
14
                Cody Wilson co-founded Defense Distributed. Paloma Heindorff is Defense
15

16              Distributed’s Director.

17     II.      Interrogatory Number 2.
18
                Interrogatory Number 2 provides as follows: “State whether you posted any
19
       Subject Files online, or otherwise made them publicly available via the internet, on or
20

21     after July 31, 2018. If you did, identify the URL(s), the exact date and time of any such

22     posting, and the individual(s) responsible for or involved in any such posting, and
23
       describe in detail the actions of each such individual in connection with each such
24
       posting.”
25

26              A.        The Private Defendants object to this interrogatory because the compelled

27     disclosure of these associational and expressive activities violates the First and
28   Private Defendants’ Supplemental Answers
                                                                    Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -4-    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 6 of 39




 1     Fourteenth Amendments of the Constitution of the United States.                  See NAACP v.
 2     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
 3
       Cir. 2010).
 4
                B.        The Private Defendants object to this interrogatory because it is not
 5

 6     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
 7     involve any claim against the Private Defendants; it involves only Administrative
 8
       Procedure Act claims against the Federal Government that depend solely upon an
 9
       administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
10

11     address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
12              C.        The Private Defendants object to this request because it made for an
13
       improper purpose.
14
                D.        The Private Defendants object to this request because it is made to cause
15

16     annoyance, oppression, and to harass the Private Defendants.

17              Subject to the foregoing objections, the Private Defendants respond as follows:
18
                After July 31, 2018, the Private Defendants did not post any Subject Files online
19
                or otherwise make them publicly available via the internet.
20

21     III.     Interrogatory Number 3.

22              Interrogatory Number 3 provides as follows: “State whether you assisted or
23
       facilitated any other person in posting any Subject Files online, or otherwise making
24
       them publicly available via the internet, on or after July 31, 2018. If you did, identify the
25

26     URL(s), the exact date and time of any such posting, and the individual(s) responsible for

27     or involved in any such posting, and describe in detail the actions of each such individual
28   Private Defendants’ Supplemental Answers
                                                                    Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -5-    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 7 of 39




 1     in connection with each such posting.”
 2              A.        The Private Defendants object to this interrogatory because the compelled
 3
       disclosure of these associational and expressive activities violates the First and
 4
       Fourteenth Amendments of the Constitution of the United States.                   See NAACP v.
 5

 6     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
 7     Cir. 2010).
 8
                B.        The Private Defendants object to this interrogatory because it is not
 9
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
10

11     involve any claim against the Private Defendants; it involves only Administrative
12     Procedure Act claims against the Federal Government that depend solely upon an
13
       administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
14
       address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
15

16              C.        The Private Defendants object to this request because it made for an

17     improper purpose.
18
                D.        The Private Defendants object to this request because it is made to cause
19
       annoyance, oppression, and to harass the Private Defendants.
20

21              E.        The Private Defendants object to this request because the Plaintiff States

22     and Federal Defendants have conceded that the domestic deliveries of the Subject Files
23
       by hand or mail are both not relevant to this action and legal.
24
                F.        The Private Defendants object to the scope of this request because “assist”
25

26     and “facilitate” could encompass constitutionally-protected speech about posting Subject

27     Files online, including, e.g., the contents of briefs filed with the Court in this matter and
28   Private Defendants’ Supplemental Answers
                                                                     Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -6-     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 8 of 39




 1     maintained online by the Clerk of the Court. See e.g., Dkt 63 at n. 3 (Private Defendants’
 2     Brief in Opposition to Plaintiff States’ Motion for Preliminary Injunction, with active
 3
       hyperlinks to websites offering Subject Files for free public download).
 4
                Subject to the foregoing objections, the Private Defendants respond as follows:
 5

 6              After July 31, 2018, the Private Defendants did not assist or facilitate any other
 7              person in posting any Subject Files online, or otherwise making them publicly
 8
                available via the internet.
 9
       IV.      Interrogatory Number 4.
10

11              Interrogatory Number 4 provides as follows: “State the total number of persons to
12     whom you sold or distributed any Subject Files via mail or courier, email, secure
13
       download, or any other method, on or after July 31, 2018, or as to whom you participated
14
       in or facilitated such sale or distribution of any Subject Files.”
15

16              A.        The Private Defendants object to this interrogatory because the compelled

17     disclosure of these associational and expressive activities violates the First and
18
       Fourteenth Amendments of the Constitution of the United States.                  See NAACP v.
19
       Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
20

21     Cir. 2010).

22              B.        The Private Defendants object to this interrogatory because it is not
23
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
24
       involve any claim against the Private Defendants; it involves only Administrative
25

26     Procedure Act claims against the Federal Government that depend solely upon an

27     administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
28   Private Defendants’ Supplemental Answers
                                                                    Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -7-    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 9 of 39




 1     address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
 2              C.        The Private Defendants object to this interrogatory because it is not
 3
       proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
 4
       because the request seeks information that is disproportionately unimportant in
 5

 6     comparison to what the administrative record supplies.
 7              D.        The Private Defendants object to this interrogatory because it is overly
 8
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
 9
       even if the Private Defendants’ conduct is relevant, the action’s claims and Court’s
10

11     preliminary injunction pertain only to publication via Defense Distributed’s internet
12     website—not the methods identified in this interrogatory.
13
                E.        The Private Defendants object to this interrogatory because it is not
14
       proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). Even if the
15

16     fact of such sales or distributions were relevant, the number or persons at issue is not.

17              F.        The Private Defendants object to this request because the Plaintiff States
18
       and Federal Defendants have conceded that the domestic deliveries of the Subject Files
19
       by hand or mail are both not relevant to this action and legal.
20

21              G.        The Private Defendants object to this request because it made for an

22     improper purpose.
23
                H.        The Private Defendants object to this request because it is made to cause
24
       annoyance, oppression, and to harass the Private Defendants.
25

26              I.        Defendants Second Amendment Foundation, Inc., and Conn Williamson

27     object to this interrogatory because it is not proportional to the needs of the case
28   Private Defendants’ Supplemental Answers
                                                                     Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -8-     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 10 of 39




 1     considering the parties’ relative access to relevant information.            The obligation to
 2     respond to this interrogatory, if any, should be limited to Defense Distributed.
 3
                Subject to the forgoing objections, the Private Defendants respond as follows:
 4
                After July 31, 2018, the Private Defendants did not post any Subject Files online
 5

 6              or otherwise make them publicly available via the internet, and did not assist or
 7              facilitate any other person in posting any Subject Files online or otherwise making
 8
                them publicly available via the internet.       After August 27, 2018, Defense
 9
                Distributed distributed the Subject Files via United States Postal Service mail.
10

11     V.       Interrogatory Number 5.
12              Interrogatory Number 5 provides as follows: “Describe in detail any method(s) by
13
       which you have sold or distributed any Subject Files to any person on or after July 31,
14
       2018, and any method(s) by which you have participated in or facilitated such sale or
15

16     distribution of any Subject Files.”

17              A.        The Private Defendants object to this interrogatory because the compelled
18
       disclosure of these associational and expressive activities violates the First and
19
       Fourteenth Amendments of the Constitution of the United States.                  See NAACP v.
20

21     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th

22     Cir. 2010).
23
                B.        The Private Defendants object to this interrogatory because it is not
24
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
25

26     involve any claim against the Private Defendants; it involves only Administrative

27     Procedure Act claims against the Federal Government that depend solely upon an
28   Private Defendants’ Supplemental Answers
                                                                    Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -9-    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 11 of 39




 1     administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
 2     address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
 3
                C.        The Private Defendants object to this interrogatory because it is not
 4
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This is so because
 5

 6     the action’s claims and Court’s preliminary injunction pertain only to publication via
 7     Defense Distributed’s internet website—not the other activities at issue in this request.
 8
                D.        The Private Defendants object to this interrogatory because it is not
 9
       proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
10

11     because, even if the fact of a sale or distribution were relevant, the “detail[s]” of any sale
12     or distribution are disproportionally unimportant.
13
                E.        Defendants Second Amendment Foundation, Inc., and Conn Williamson
14
       object to this interrogatory because it is not proportional to the needs of the case
15

16     considering the parties’ relative access to relevant information.              The obligation to

17     respond to this interrogatory, if any, should be limited to Defense Distributed.
18
                F.        The Private Defendants object to this request because it made for an
19
       improper purpose.
20

21              G.        The Private Defendants object to this request because it is made to cause

22     annoyance, oppression, and to harass the Private Defendants.
23
                H.        The Private Defendants object to this request because the Plaintiff States
24
       and Federal Defendants have conceded that the domestic deliveries of the Subject Files
25

26     by hand or mail are both not relevant to this action and legal.

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 10 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 12 of 39




 1              Subject to the forgoing objections, the Private Defendants respond as follows:
 2              After July 31, 2018, the Private Defendants did not post any Subject Files online
 3
                or otherwise make them publicly available via the internet, and did not assist or
 4
                facilitate any other person in posting any Subject Files online or otherwise making
 5

 6              them publicly available via the internet.         After August 27, 2018, Defense
 7              Distributed distributed the Subject Files via United States Postal Service mail.
 8
       VI.      Interrogatory Number 6.
 9
                Interrogatory Number 6 provides as follows: “As to the persons referenced in
10

11     Interrogatory No. 4 to whom Subject Files were sold or distributed, describe in detail any
12     and all steps you took, if any, to determine the following: (1) whether such persons are
13
       U.S. citizens or lawful permanent residents; (2) whether such persons are located within
14
       the United States (and if so, in which states); and (3) whether such persons are eligible to
15

16     possess a firearm in any relevant jurisdiction(s).”

17              A.        The Private Defendants object to this interrogatory for the reasons stated in
18
       the Private Defendants objections to Interrogatory No. 4.
19
                B.        The Private Defendants object to this interrogatory because the compelled
20

21     disclosure of these associational and expressive activities violates the First and

22     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
23
       Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
24
       Cir. 2010).
25

26              C.        The Private Defendants object to this interrogatory because it is not

27     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if the fact of
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 11 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 13 of 39




 1     such a sale or distribution were relevant, the determinations inquired about by this
 2     interrogatory are not.
 3
                D.        The Private Defendants object to this request because it made for an
 4
       improper purpose.
 5

 6              E.        The Private Defendants object to this request because it is made to cause
 7     annoyance, oppression, and to harass the Private Defendants.
 8
                F.        The Private Defendants object to this request to the extent it seeks
 9
       personally identifiable information (“PII”) on customers due to privacy concerns, which
10

11     may include, for example, laws that prohibit providing a customer’s PII without a court
12     order or the customer’s written consent.
13
                G.        The Private Defendants object to this request because the Plaintiff States
14
       and Federal Defendants have conceded that the domestic deliveries of the Subject Files
15

16     by hand or mail are both not relevant to this action and legal.

17              Subject to the forgoing objections, the Private Defendants respond as follows:
18
                After July 31, 2018, the Private Defendants did not post any Subject Files online
19
                or otherwise make them publicly available via the internet, and did not assist or
20

21              facilitate any other person in posting any Subject Files online or otherwise making

22              them publicly available via the internet.         After August 27, 2018, Defense
23
                Distributed distributed the Subject Files via United States Postal Service mail.
24
       VII.     Interrogatory Number 7.
25

26              Interrogatory Number 7 provides as follows: “List any and all crimes with which

27     Defense Distributed, Cody Wilson, or any person in active concert or participation with
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 12 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 14 of 39




 1     either of them has been charged or convicted within the last ten years and describe the
 2     outcome of each charge or conviction.”
 3
                A.        The Private Defendants object to this interrogatory because a response
 4
       identifying “any person in active concert or participation with either of” Defense
 5

 6     Distributed or Cody Wilson constitutes the compelled disclosure of associational and
 7     expressive activities in violation of the First and Fourteenth Amendments of the
 8
       Constitution of the United States. See NAACP v. Alabama, 357 U.S. 449, 460 (1958);
 9
       Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th Cir. 2010).
10

11              B.        The Private Defendants object to this interrogatory because it is not
12     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
13
       involve any claim against the Private Defendants; it involves only Administrative
14
       Procedure Act claims against the Federal Government that depend solely upon an
15

16     administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not

17     address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
18
                C.        The Private Defendants object to this interrogatory because it is not
19
       proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
20

21     because the interrogatory seeks information that is duplicative of what the administrative

22     record identifies and, to the extent that it is not duplicative, disproportionately
23
       unimportant in comparison to what the administrative record identifies.
24
                D.        The Private Defendants object to this interrogatory because it is overly
25

26     broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the

27     interrogatory pertains to “any and all crimes” without limitations regarding subject
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 13 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 15 of 39




 1     matter.
 2              E.        The Private Defendants object to this interrogatory because it is overly
 3
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the
 4
       interrogatory pertains to “any person in active concert or participation with” Defense
 5

 6     Distributed and Cody Wilson without any limitations regarding subject matter, place, or
 7     time.
 8
                F.        The Private Defendants object to this interrogatory because it is overly
 9
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the
10

11     interrogatory pertains to both charges and convictions; but even if convictions are
12     relevant, charges are not.
13
                G.        The Private Defendants object to this request because it made for an
14
       improper purpose.
15

16              H.        The Private Defendants object to this request because it is made to cause

17     annoyance, oppression, and to harass the Private Defendants.
18
       VIII. Interrogatory Number 8.
19
                Interrogatory Number 8 provides as follows: “For the period of July 31, 2018 to
20

21     the present, list (by city and country) all destinations outside the United States to which

22     Cody Wilson has traveled or to which he currently plans to travel, and as to each
23
       destination, provide the dates of Mr. Wilson’s actual or planned departure from and
24
       return to the United States.”
25

26              A.        The Private Defendants object to this interrogatory because the compelled

27     disclosure of these associational and expressive activities violates the First and
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 14 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 16 of 39




 1     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
 2     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
 3
       Cir. 2010).
 4
                B.        The Private Defendants object to this interrogatory because it is not
 5

 6     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
 7     involve any claim against the Private Defendants or Cody Wilson; it involves only
 8
       Administrative Procedure Act claims against the Federal Government that depend solely
 9
       upon an administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction
10

11     does not address the Private Defendants or Cody Wilson; it addresses only the Federal
12     Defendants. Dkt. 95 at 25.
13
                C.        The Private Defendants object to this interrogatory because it is not
14
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if some aspect
15

16     of the Private Defendants’ conduct is relevant, Cody Wilson’s travel is not.

17              D.        The Private Defendants object to this interrogatory because it is overly
18
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the
19
       request pertains to all travel without any limitations regarding the travel’s nature.
20

21              E.        The Private Defendants object to this interrogatory because it is not

22     proportional to the needs of the case considering the parties’ relative access to relevant
23
       information. The obligation to respond to this interrogatory, if any, should be limited to
24
       Defense Distributed.
25

26              F.        The Private Defendants object to this request because it made for an

27     improper purpose.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 15 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 17 of 39




 1              G.        The Private Defendants object to this request because it is made to cause
 2     annoyance, oppression, and to harass the Private Defendants.
 3
       IX.      Interrogatory Number 9
 4
                Interrogatory Number 9 provides as follows: “Identify all persons or entities who
 5

 6     participated in the planning, funding, production, editing, or distribution of the video
 7     previously                 located              at            the            following                 hyperlink:
 8
       https://www.youtube.com/watch?v=5BqlXllkSoA&feature=outu.be. For each person or
 9
       organization involved in the planning, funding, production, editing, or distribution of the
10

11     video, state the exact nature of the person or entity’s involvement.”
12              A.        The Private Defendants object to this interrogatory because the compelled
13
       disclosure of these associational and expressive activities violates the First and
14
       Fourteenth Amendments of the Constitution of the United States.                               See NAACP v.
15

16     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th

17     Cir. 2010).
18
                B.        The Private Defendants object to this interrogatory because it is not
19
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
20

21     involve any claim against the Private Defendants; it involves only Administrative

22     Procedure Act claims against the Federal Government that depend solely upon an
23
       administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
24
       address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
25

26              C.        The Private Defendants object to this interrogatory because it is not

27     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if some aspect
28   Private Defendants’ Supplemental Answers
                                                                                 Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                            - 16 -         1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                                Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 18 of 39




 1     of the Private Defendants’ conduct is relevant, the video at issue here is not.
 2              D.        The Private Defendants object to this interrogatory because it is overly
 3
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). Even if some aspect of the
 4
       video’s publication is relevant, the “exact nature” of its “planning, funding, production,
 5

 6     editing, or distribution” is not.
 7              E.        Defendants Second Amendment Foundation, Inc., and Conn Williamson
 8
       object to this interrogatory because it is not proportional to the needs of the case
 9
       considering the parties’ relative access to relevant information.              The obligation to
10

11     respond to this interrogatory, if any, should be limited to Defense Distributed.
12              F.        The Private Defendants object to this request because it made for an
13
       improper purpose.
14
                G.        The Private Defendants object to this request because it is made to cause
15

16     annoyance, oppression, and to harass the Private Defendants.

17

18

19

20

21

22

23

24

25

26

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 17 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 19 of 39




 1                            RESPONSES TO REQUESTS FOR PRODUCTION
 2                                              GENERAL OBJECTIONS
 3
                The Private Defendants reserve their objection to being required to participate in
 4
       the litigation as a “party” for the reasons given in their motion for judgment on the
 5

 6     pleadings, Dkt. 114, and reply in support thereof, Dkt. 125.
 7              The Private Defendants object to the Instructions and Definitions provided with
 8
       the requests to the extent they seek to impose burdens greater than those imposed by the
 9
       Federal Rules of Civil Procedure.
10

11              The Private Defendants object to the Instructions provided with the requests to the
12     extent they seek the creation of documents not in existence or in the Private Defendants’
13
       possession.
14
                The Private Defendants object to the Definitions provided with the requests to the
15

16     extent they impose definitions of terms outside commonly understood meanings.

17              The Private Defendants object to the requests to the extent they seek the content
18
       of privileged attorney-client communications and/or confidential work product. The
19
       Private Defendants will produce a privilege log if compelled to produce documents and
20

21     remain in the case.

22              These general objections are applicable to, and included in, the Private
23
       Defendants’ responses set forth below.
24

25

26

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 18 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 20 of 39




 1                                                     RESPONSES
 2     I.       Request for Production Number 1.
 3
                Request for Production Number 1 provides as follows: “Produce all documents
 4
       and communications concerning or relating to any party or non-party’s posting of any
 5

 6     Subject Files online, or otherwise making any Subject Files publicly available via the
 7     internet, on or after July 31, 2018.” Responsive materials are being withheld on the basis
 8
       of the following objections.
 9
                A.        The Private Defendants object to this request because the compelled
10

11     disclosure of these associational and expressive activities violates the First and
12     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
13
       Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
14
       Cir. 2010).
15

16              B.        The Private Defendants object to this request because it is not “relevant to

17     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
18
       claim against the Private Defendants; it involves only Administrative Procedure Act
19
       claims against the Federal Government that depend solely upon an administrative record.
20

21     See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private

22     Defendants or non-parties; it addresses only the Federal Defendants. Dkt. 95 at 25.
23
                C.        The Private Defendants object to this request because it is not proportional
24
       to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
25

26     request seeks information that is disproportionately unimportant in comparison to what

27     the administrative record supplies.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 19 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 21 of 39




 1              D.        The Private Defendants object to this request because it is overly broad and
 2     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 3
       to non-party actions without regard to the Private Defendants’ relationship thereto.
 4
                E.        The Private Defendants object to this request because it is overly broad and
 5

 6     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 7     “all documents and communications concerning or relating to” the activities at issue
 8
       regardless of the nature of the Private Defendants’ relationship to the activity.
 9
                F.        The Private Defendants object to this request because it made for an
10

11     improper purpose.
12              G.        The Private Defendants object to this request because it is made to cause
13
       annoyance, oppression, and to harass the Private Defendants.
14
                Subject to the foregoing objections, the Private Defendants respond as follows:
15

16              After July 31, 2018, the Private Defendants did not post any Subject Files online

17              or otherwise make them publicly available via the internet, and did not assist or
18
                facilitate any other person in posting any Subject Files online or otherwise making
19
                them publicly available via the internet. Because no such events occurred, the
20

21              Private Defendants have no nonprivileged documents concerning or relating to

22              them.
23
       II.      Request for Production Number 2.
24
                Request for Production Number 2 provides as follows: “Produce all documents
25

26     and communications concerning or relating to any party or non-party’s sale or

27     distribution of any Subject Files to any persons via mail or courier, email, secure
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 20 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 22 of 39




 1     download, or any other method, on or after July 31, 2018.” Responsive materials are
 2     being withheld on the basis of the following objections.
 3
                A.        The Private Defendants object to this request because the compelled
 4
       disclosure of these associational and expressive activities violates the First and
 5

 6     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
 7     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
 8
       Cir. 2010).
 9
                B.        The Private Defendants object to this request because it is not “relevant to
10

11     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
12     claim against the Private Defendants; it involves only Administrative Procedure Act
13
       claims against the Federal Government that depend solely upon an administrative record.
14
       See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
15

16     Defendants or any non-parties; it addresses only the Federal Defendants. Dkt. 95 at 25.

17              C.        The Private Defendants object to this request because it is not “relevant to
18
       any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This is so because the action’s
19
       claims and Court’s preliminary injunction pertain only to publication via Defense
20

21     Distributed’s internet website—not the other activities at issue in this request.

22              D.        The Private Defendants object to this request because it is not proportional
23
       to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
24
       request seeks information that is disproportionately unimportant in comparison to what
25

26     the administrative record supplies.

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 21 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 23 of 39




 1              E.        The Private Defendants object to this request because it is overly broad and
 2     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 3
       to non-party actions without regard to the Private Defendants’ relationship thereto.
 4
                F.        The Private Defendants object to this request because it is overly broad and
 5

 6     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 7     “all documents and communications concerning or relating to” the activities at issue
 8
       regardless of the nature of the Private Defendants’ relationship to the activity.
 9
                G.        The Private Defendants object to this request because it made for an
10

11     improper purpose.
12              H.        The Private Defendants object to this request because it is made to cause
13
       annoyance, oppression, and to harass the Private Defendants.
14
                I.        The Private Defendants object to this request to the extent it seeks
15

16     personally identifiable information (“PII”) on customers due to privacy concerns, which

17     may include, for example, laws that prohibit providing a customer’s PII without a court
18
       order or the customer’s written consent.
19
                J.        The Private Defendants object to this request because the Plaintiff States
20

21     and Federal Defendants have conceded that the domestic deliveries of the Subject Files

22     by hand or mail are both not relevant to this action and legal.
23
                Subject to the foregoing objections, the Private Defendants respond as follows:
24
                After July 31, 2018, the Private Defendants did not post any Subject Files online
25

26              or otherwise make them publicly available via the internet, and did not assist or

27              facilitate any other person in posting any Subject Files online or otherwise making
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 22 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 24 of 39




 1              them publicly available via the internet. Because no such events occurred, the
 2              Private Defendants have no nonprivileged documents concerning or relating to
 3
                them.
 4
       III.     Request for Production Number 3.
 5

 6              Request for Production Number 3 provides as follows: “Produce all documents
 7     reflecting any information related to any of the persons described in Interrogatory No. 4
 8
       to whom Subject Files were sold or distributed, including but not limited to any such
 9
       person’s: (i) name; (ii) address; (iii) physical location; (iv) age; (v) U.S. citizen or
10

11     permanent resident status; (iv) eligibility to possess a firearm in any relevant
12     jurisdiction(s); (v) the state and/or local sales tax that you collected related to any sale;
13
       and (vi) the amount of state and/or local sales tax that you remitted to each jurisdiction
14
       related to any sale.”            Responsive materials are being withheld on the basis of the
15

16     following objections.

17              A.        The Private Defendants object to this request because the compelled
18
       disclosure of these associational and expressive activities violates the First and
19
       Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
20

21     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th

22     Cir. 2010).
23
                B.        The Private Defendants object to this request because it is not “relevant to
24
       any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
25

26     claim against the Private Defendants; it involves only Administrative Procedure Act

27     claims against the Federal Government that depend solely upon an administrative record.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 23 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 25 of 39




 1     See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
 2     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
 3
                C.        The Private Defendants object to this request because it is not proportional
 4
       to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
 5

 6     request seeks information that is disproportionately unimportant in comparison to what
 7     the administrative record supplies.
 8
                D.        The Private Defendants object to this request because it is overly broad and
 9
       unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if the
10

11     Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary
12     injunction pertain only to publication via Defense Distributed’s internet website—not the
13
       methods identified in this interrogatory.
14
                E.        The Private Defendants object to this interrogatory because it is not
15

16     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if the fact of

17     such a sale or distribution were relevant, the details requested here are not.
18
                F.        The Private Defendants object to this request because it is overly broad and
19
       unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request seeks
20

21     to compel disclosure of private, confidential, and personal information of a non-party

22     that is not relevant to any claim in the case.
23
                G.        Defendants Second Amendment Foundation, Inc., and Conn Williamson
24
       object to this interrogatory because it is not proportional to the needs of the case
25

26     considering the parties’ relative access to relevant information.              The obligation to

27     respond to this interrogatory, if any, should be limited to Defense Distributed.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 24 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 26 of 39




 1              H.        The Private Defendants object to this request because it made for an
 2     improper purpose.
 3
                I.        The Private Defendants object to this request because it is made to cause
 4
       annoyance, oppression, and to harass the Private Defendants.
 5

 6              J.        The Private Defendants object to this request to the extent it seeks
 7     personally identifiable information (“PII”) on customers due to privacy concerns, which
 8
       may include, for example, laws that prohibit providing a customer’s PII without a court
 9
       order or the customer’s written consent.
10

11              K.        The Private Defendants object to this request because the Plaintiff States
12     and Federal Defendants have conceded that the domestic deliveries of the Subject Files
13
       by hand or mail are both not relevant to this action and legal.
14
                Subject to the foregoing objections, the Private Defendants respond as follows:
15

16              After July 31, 2018, the Private Defendants did not post any Subject Files online

17              or otherwise make them publicly available via the internet, and did not assist or
18
                facilitate any other person in posting any Subject Files online or otherwise making
19
                them publicly available via the internet. Because no such events occurred, the
20

21              Private Defendants have no nonprivileged documents concerning or relating to

22              them.
23
       IV.      Request for Production Number 4.
24
                Request for Production Number 4 provides as follows: “Produce all documents
25

26     and communications concerning or relating to the proposed, planned, or actual sale or

27     distribution of Subject Files on or after July 31, 2018, including but not limited to all
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 25 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 27 of 39




 1     versions of: (i) the video identified in Interrogatory No. 9; (ii) any other videos posted on
 2     YouTube, other websites, or elsewhere, or any videos that you produced or published on
 3
       or after July 31, 2018; (iii) any statements published on Twitter or any other social media
 4
       platform; (iv) any statements published on defcad.com or defdist.org or elsewhere on the
 5

 6     internet; and (v) any other published statements or content.” Responsive materials are
 7     being withheld on the basis of the following objections.
 8
                A.        The Private Defendants object to this request because the compelled
 9
       disclosure of these associational and expressive activities violates the First and
10

11     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
12     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
13
       Cir. 2010).
14
                B.        The Private Defendants object to this request because it is not “relevant to
15

16     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any

17     claim against the Private Defendants; it involves only Administrative Procedure Act
18
       claims against the Federal Government that depend solely upon an administrative record.
19
       See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
20

21     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.

22              C.        The Private Defendants object to this request because it is not proportional
23
       to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
24
       request seeks information that is either duplicative of what the administrative record
25

26     identifies or, to the extent that it is not duplicative, disproportionately unimportant in

27     comparison to what the administrative record includes.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 26 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 28 of 39




 1              D.        The Private Defendants object to this interrogatory because it is overly
 2     broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
 3
       even if the Private Defendants’ conduct is relevant, the action’s claims and Court’s
 4
       preliminary injunction pertain only to publication via Defense Distributed’s internet
 5

 6     website—not the other methods identified in this request.
 7              E.        The Private Defendants object to this interrogatory because it is overly
 8
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
 9
       even if actual sales and distributions are relevant, mere proposals and plans are not.
10

11              F.        The Private Defendants object to this request because it is overly broad and
12     unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
13
       pertains to non-party actions without regard to the Private Defendants’ relationship
14
       thereto.
15

16              G.        The Private Defendants object to this request because it is overly broad and

17     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
18
       “all documents and communications concerning or relating to” the activities at issue
19
       regardless of the nature of the Private Defendants’ relationship to the activity.
20

21              H.        The Private Defendants object to this request because it made for an

22     improper purpose.
23
                I.        The Private Defendants object to this request because it is made to cause
24
       annoyance, oppression, and to harass the Private Defendants.
25

26              J.        The Private Defendants object to this request to the extent it seeks

27     personally identifiable information (“PII”) on customers due to privacy concerns, which
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 27 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 29 of 39




 1     may include, for example, laws that prohibit providing a customer’s PII without a court
 2     order or the customer’s written consent.
 3
                K.        The Private Defendants object to this request because the Plaintiff States
 4
       and Federal Defendants have conceded that the domestic deliveries of the Subject Files
 5

 6     by hand or mail are both not relevant to this action and legal.
 7              Subject to the foregoing objections, the Private Defendants respond as follows:
 8
                After July 31, 2018, the Private Defendants did not post any Subject Files online
 9
                or otherwise make them publicly available via the internet, and did not assist or
10

11              facilitate any other person in posting any Subject Files online or otherwise making
12              them publicly available via the internet. Because no such events occurred, the
13
                Private Defendants have no nonprivileged documents concerning or relating to
14
                them.
15

16     V.       Request for Production Number 5.

17              Request for Production Number 5 provides as follows: “Produce all of your
18
       communications concerning or relating to the distribution or sale of any Subject Files on
19
       or after July 31, 2018, including internal communications, communications among the
20

21     Private Defendants, communications with any other defendants, and communications

22     with any third parties.” Responsive materials are being withheld on the basis of the
23
       following objections.
24
                A.        The Private Defendants object to this request because the compelled
25

26     disclosure of these associational and expressive activities violates the First and

27     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 28 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 30 of 39




 1     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
 2     Cir. 2010).
 3
                B.        The Private Defendants object to this request because it is not “relevant to
 4
       any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
 5

 6     claim against the Private Defendants; it involves only Administrative Procedure Act
 7     claims against the Federal Government that depend solely upon an administrative record.
 8
       See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
 9
       Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
10

11              C.        The Private Defendants object to this request because it is not proportional
12     to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
13
       request seeks information that is either duplicative of what the administrative record
14
       identifies or, to the extent that it is not duplicative, disproportionately unimportant in
15

16     comparison to what the administrative record includes.

17              D.        The Private Defendants object to this interrogatory because it is overly
18
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
19
       even if the Private Defendants’ conduct is relevant, the action’s claims and Court’s
20

21     preliminary injunction pertain only to publication via Defense Distributed’s internet

22     website—not the other methods of sale and distribution identified in this request.
23
                E.        The Private Defendants object to this interrogatory because it is overly
24
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
25

26     even if actual sales and distributions are relevant, mere proposals and plans are not.

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 29 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 31 of 39




 1              F.        The Private Defendants object to this request because it is overly broad and
 2     unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
 3
       pertains to non-party actions without regard to the Private Defendants’ relationship
 4
       thereto.
 5

 6              G.        The Private Defendants object to this request because it is overly broad and
 7     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 8
       “all documents and communications concerning or relating to” the activities at issue
 9
       regardless of the nature of the Private Defendants’ relationship to the activity.
10

11              H.        The Private Defendants object to this request because it made for an
12     improper purpose.
13
                I.        The Private Defendants object to this request because it is made to cause
14
       annoyance, oppression, and to harass the Private Defendants.
15

16              J.        The Private Defendants object to this request to the extent it seeks

17     personally identifiable information (“PII”) on customers due to privacy concerns, which
18
       may include, for example, laws that prohibit providing a customer’s PII without a court
19
       order or the customer’s written consent.
20

21              K.        The Private Defendants object to this request because the Plaintiff States

22     and Federal Defendants have conceded that the domestic deliveries of the Subject Files
23
       by hand or mail are both not relevant to this action and legal.
24
                Subject to the foregoing objections, the Private Defendants respond as follows:
25

26              After July 31, 2018, the Private Defendants did not post any Subject Files online

27              or otherwise make them publicly available via the internet, and did not assist or
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 30 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 32 of 39




 1              facilitate any other person in posting any Subject Files online or otherwise making
 2              them publicly available via the internet. Because no such events occurred, the
 3
                Private Defendants have no nonprivileged documents concerning or relating to
 4
                them.
 5

 6     VI.      Request for Production Number 6.
 7              Request for Production Number 6 provides as follows: “To the extent not
 8
       produced in response to any of the Requests for Production above, for the period of July
 9
       30, 2018 to the present, produce all documents concerning or relating to the proposed,
10

11     planned, or actual posting, distribution, or sale of any Subject Files.”                Responsive
12     materials are being withheld on the basis of the following objections.
13
                A.        The Private Defendants object to this request because the compelled
14
       disclosure of these associational and expressive activities violates the First and
15

16     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.

17     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
18
       Cir. 2010).
19
                B.        The Private Defendants object to this request because it is not “relevant to
20

21     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any

22     claim against the Private Defendants; it involves only Administrative Procedure Act
23
       claims against the Federal Government that depend solely upon an administrative record.
24
       See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
25

26     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 31 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 33 of 39




 1              C.        The Private Defendants object to this request because it is not proportional
 2     to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
 3
       request seeks information that is either duplicative of what the administrative record
 4
       identifies or, to the extent that it is not duplicative, disproportionately unimportant in
 5

 6     comparison to what the administrative record includes.
 7              D.        The Private Defendants object to this interrogatory because it is overly
 8
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
 9
       even if the Private Defendants’ conduct is relevant, the action’s claims and Court’s
10

11     preliminary injunction pertain only to publication via Defense Distributed’s internet
12     website—not the other methods of posting, sale, and distribution identified in this
13
       request.
14
                E.        The Private Defendants object to this interrogatory because it is overly
15

16     broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,

17     even if actual postings, sales, and distributions are relevant, mere proposals and plans are
18
       not.
19
                F.        The Private Defendants object to this request because it is overly broad and
20

21     unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request

22     pertains to non-party actions without regard to the Private Defendants’ relationship
23
       thereto.
24
                G.        The Private Defendants object to this request because it is overly broad and
25

26     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains

27     “all documents and communications concerning or relating to” the activities at issue
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 32 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 34 of 39




 1     regardless of the nature of the Private Defendants’ relationship to the activity.
 2              H.        The Private Defendants object to this request because it made for an
 3
       improper purpose.
 4
                I.        The Private Defendants object to this request because it is made to cause
 5

 6     annoyance, oppression, and to harass the Private Defendants.
 7              J.        The Private Defendants object to this request to the extent it seeks
 8
       personally identifiable information (“PII”) on customers due to privacy concerns, which
 9
       may include, for example, laws that prohibit providing a customer’s PII without a court
10

11     order or the customer’s written consent.
12              K.        The Private Defendants object to this request because the Plaintiff States
13
       and Federal Defendants have conceded that the domestic deliveries of the Subject Files
14
       by hand or mail are both not relevant to this action and legal.
15

16              Subject to the foregoing objections, the Private Defendants respond as follows:

17              After July 31, 2018, the Private Defendants did not post any Subject Files online
18
                or otherwise make them publicly available via the internet, and did not assist or
19
                facilitate any other person in posting any Subject Files online or otherwise making
20

21              them publicly available via the internet. Because no such events occurred, the

22              Private Defendants have no nonprivileged documents concerning or relating to
23
                them.
24
       VII.     Request for Production Number 7.
25

26              Request for Production Number 7 provides as follows: “Produce all documents

27     concerning or relating to any criminal charges or convictions as referenced in
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 33 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 35 of 39




 1     Interrogatory No. 7.” Responsive materials are being withheld on the basis of the
 2     following objections.
 3
                A.        The Private Defendants object to this request because it is not “relevant to
 4
       any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
 5

 6     claim against the Private Defendants; it involves only Administrative Procedure Act
 7     claims against the Federal Government that depend solely upon an administrative record.
 8
       See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
 9
       Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
10

11              B.        The Private Defendants object to this request because it is not proportional
12     to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
13
       interrogatory seeks information that is duplicative of what the administrative record
14
       identifies and, to the extent that it is not duplicative, disproportionately unimportant in
15

16     comparison to what the administrative record identifies.

17              C.        The Private Defendants object to this request because it is overly broad and
18
       unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
19
       pertains to “any and all crimes” without limitations regarding subject matter.
20

21              D.        The Private Defendants object to this request because it is overly broad and

22     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
23
       pertains to “any person in active concert or participation with” Defense Distributed and
24
       Cody Wilson without any limitations regarding subject matter, place, or time.
25

26              E.        The Private Defendants object to this request because it is overly broad and

27     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 34 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 36 of 39




 1     pertains to both charges and convictions; but even if convictions are relevant, charges are
 2     not.
 3
                F.        The Private Defendants object to this request because it made for an
 4
       improper purpose.
 5

 6              G.        The Private Defendants object to this request because it is made to cause
 7     annoyance, oppression, and to harass the Private Defendants.
 8
                DATED this 3rd day of December 2018.
 9
                BECK REDDEN LLP                                 FARHANG & MEDCOFF
10

11              /s/Charles Flores                               /s/Matthew Goldstein
                Charles Flores                                  Matthew Goldstein
12              Beck Redden LLP                                 Farhang & Medcoff
13              1221 McKinney, Suite 4500                       4801 E. Broadway Blvd., Suite 311
                Houston, TX 77010                               Tucson, AZ 85711
14              Phone: (713) 951-3700                           Phone: (202) 550-0040
                cflores@beckreden.com                           mgoldstein@fmlaw.law
15

16              *Admitted Pro Hac Vice                          *Admitted Pro Hac Vice

17              Attorney for Defendants                         Attorney for Defendants
18              Defense Distributed                             Defense Distributed, Second Amendment
                                                                Foundation, Inc., and Conn Williamson
19
                                                                ARD LAW GROUP PLLC
20

21                                                              /s/Joel B. Ard
                                                                Joel B. Ard, WSBA # 40104
22                                                              Ard Law Group PLLC
23                                                              P.O. Box 11633
                                                                Bainbridge Island, WA 98110
24                                                              Phone: (206) 701-9243
                                                                Joel@Ard.law
25

26                                                              Attorneys for Defendants
                                                                Defense Distributed, Second Amendment
27                                                              Foundation, Inc., and Conn Williamson
28   Private Defendants’ Supplemental Answers
                                                                         Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 35 -      1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                        Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 37 of 39




 1                                            CERTIFICATE OF SERVICE
 2           I certify that on December 3, 2018, I served a copy of this document upon all
       counsel of record via United States First-Class Mail.
 3

 4
       Todd Richard Bowers                                      Jacob Campion
 5     Zachary P Jones                                          ATTORNEY GENERAL OF
       Jeffrey Todd Sprung                                      MINNESOTA
 6     Attorney General's Office (Sea- Fifth Ave)               445 Minnesota Street
       800 5th Ave                                              Suite 1100
 7     Ste 2000                                                 St Paul, Mn 55101
       Seattle, WA 98104-3188                                   651-757-1459
 8     206-464-7744                                             Jacob.Campion@ag.state.mn.us
       ToddB@atg.wa.gov
 9     ZachJ@atg.wa.gov                                         Attorney for Plaintiff State of Minnesota
       Jeffs2@atg.wa.gov
10
       Jeffrey George Rupert
11     Attorney General's Office (40110-Oly)
       Po Box 40110
12     Olympia, WA 98504
       360-586-0092
13     JeffreyR2@atg.wa.gov
14     Attorneys for State of Washington
15
       Jonathan Scott Goldman                                   Matthew D Grove
16     Executive Deputy Attorney General,                       Colorado Department Of Law
       Civil Division                                           1300 Broadway, 6th Floor
17     Office of the Attorney General                           Denver, Co 80203
       Strawberry Square, 15th Floor                            720-508-6157
18     Harrisburg, Pa 17120                                     matt.grove@coag.gov
       717-783-1471
19     jgoldman@attorneygeneral.gov                             Attorney for State of Colorado
20     Attorney for Common Wealth of PA
                                                                Robert T Nakatsuji
21                                                              Department of the Attorney General
       Scott J Kaplan                                           425 Queen Street
22     OREGON DEPARTMENT OF JUSTICE                             Honolulu, Hi 96813
       100 SW Market Street                                     808-586-1360
23     Portland, Or 97201                                       Robert.T.Nakatsuji@hawaii.gov
       971-673-1880
24     971-673-5000 (Fax)                                       Attorney for State of Hawaii
       scott.kaplan@doj.state.or.us
25
       Attorneys for State of Oregon
26                                                              Nelson R Richards
                                                                Califoroia Department of Justice
27     Maura Murphy Osborne                                     Office of the Attorney General
       Office of the Attorney General                           2550 Mariposa Mall
28   Private Defendants’ Supplemental Answers
                                                                             Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 36 -          1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                            Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 38 of 39




 1     55 Elm Street                                            Room 5090
       Po Box 120                                               Fresno, Ca 93721
 2     Hartford, Ct 06106                                       559-705-2324
       860-808-5020                                             nelson.richards@doj.ca.gov
 3     maura.murphyosborne@ct.gov
                                                                Attorney for State of California
 4     Attorney for State of Connecticut
       Jimmy R Rock
 5     Andrew J. Saindon                                        State of Illinois Attorney
       Office of the Attorney General                           General
 6     The District Of Columbia                                 500 South Second St.
       441 4th Street NW                                        Springfield, IL 62706
 7     Ste 630 South
       Washington, DC 20001                                     Attorney for State of Illinois
 8     202-741-0770
       Jimmy.Rock@dc.gov
 9     Andy.saindon@dc.gov

10     Attorney for District of Columbia

11
       Samuel T. Towell                                         Susan E. Urso
12     Office of the Attorney General of Virginia               Rhode Island Department of Attorney
       Barbara Johns Building                                   General
13     202 N. Ninth Street                                      150 South Main
       Richmond, VA 23219                                       Providence, RI 02903
14     804-786-6731                                             401-274-4400
       stowell@oag.state.va.us                                  surso@riag.ri.gov
15
       Attorney for State of Virginia                           Attorney for State of Rhode Island
16

17     Kit Walsh                                                Beth E. Terrell
       Electronic Frontier Foundation                           Terrell Marshall Law Group, PLLC
18     815 Eddy Street                                          936 North 34th Street, Ste 300
       San Francisco, CA 94109                                  Seattle, WA 981036-8869
19     415-436-9333                                             206-816-6603
       kit@eff.org                                              bterrell@terrellmarshal.com
20
       Benkat Balasubramani                                     Depak Gupta
21     Focal PLLC                                               Gupta Wessler PLLC
       900 First Avenue S. Suite 201                            1900 L Street NW, Suite 312
22     Seattle, WA 98134                                        Washington, DC 20036
       202-529-4827                                             202-888-1741
23     venkat@focallaw.com                                      deepak@guptawessler.com

24     Attorneys for Electronic Frontier                        Attorneys for Everytown for Gun Safety
       Foundation
25

26     Andrew P. Richards
       Garvey Shubert Barer
27     1191 Second Ave., 18th Floor
       Seattle, WA 98101-2939
28   Private Defendants’ Supplemental Answers
                                                                             Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 37 -          1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                            Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 39 of 39




 1     206-464-3939

 2     John D. Kimball
       Blank Rome
 3     405 Lexington Ave.
       New York, NY 10174
 4     212-885-5000
       jkimble@blankrome.com
 5
       Attorneys for The Brady Center to Prevent
 6     Gun Violence

 7

 8

 9                                                        FARHANG & MEDCOFF

10                                                        By /s/Matthew Goldstein
                                                             Matthew Goldstein
11
                                                             Farhang & Medcoff
12                                                           4801 E. Broadway Blvd., Suite 311
                                                             Tucson, AZ 85711
13                                                           Phone: (202) 550-0040
14                                                           mgoldstein@fmlaw.law
                                                             *Admitted Pro Hac Vice
15
                                                                Attorneys for Defendants
16
                                                                Defense Distributed, Second Amendment
17                                                              Foundation, Inc., and Conn Williamson
18

19

20

21

22

23

24

25

26

27

28   Private Defendants’ Supplemental Answers
                                                                           Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 38 -        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                          Houston, Texas 77002
     No 2:18-cv-01115-RSL
Case 2:18-cv-01115-RSL Document 149-4 Filed 12/04/18 Page 1 of 4




             EXHIBIT 4
Case 2:18-cv-01115-RSL Document 149-4 Filed 12/04/18 Page 2 of 4
          Case
           Case2:18-cv-01115-RSL
                2:18-cv-01115-RSL Document
                                   Document149-4
                                            147 Filed
                                                 Filed12/04/18
                                                       12/04/18 Page
                                                                 Page13ofof24




 1                                                                The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
10
        STATE OF WASHINGTON, et al.,                       NO. 2:18-cv-01115-RSL
11
                                  Plaintiffs,              NOTICE OF FILING PAPER OR
12                                                         PHYSICAL MATERIALS WITH
                v.                                         THE CLERK
13
        UNITED STATES DEPARTMENT OF
14      STATE, et al.,
15                                Defendants.
16
            A disk containing a copy of Exhibit 4 to the Declaration of Kristin Beneski in Support
17
     of the Plaintiff States’ Motion to Compel Discovery Responses is being filed in physical form
18
     with the Clerk’s Office for the Western District of Washington. The disk will remain in the
19
     Clerk’s custody until appropriate disposition pursuant to the Local Rules of the Western
20
     District of Washington.
21
            DATED this 4th day of December, 2018.
22

23                                                  ROBERT W. FERGUSON
                                                    Attorney General
24

25                                                  /s/ Jeffrey Rupert
                                                    JEFFREY RUPERT, WSBA #45037
26                                                  Division Chief
       NOTICE OF FILING PAPER OR                      1               ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       PHYSICAL MATERIALS WITH THE                                          7141 Cleanwater Drive SW
       CLERK -- NO. 2:18-CV-01115-RSL                                            PO Box 40111
                                                                            Olympia, WA 98504-0111
                                                                                 (360) 709-6470
        Case
         Case2:18-cv-01115-RSL
              2:18-cv-01115-RSL Document
                                 Document149-4
                                          147 Filed
                                               Filed12/04/18
                                                     12/04/18 Page
                                                               Page24ofof24




 1                                        KRISTIN BENESKI, WSBA #45478
                                          Assistant Attorney General
 2
                                          TODD BOWERS, WSBA #25274
 3                                        Deputy Attorney General
                                          JEFF SPRUNG, WSBA #23607
 4                                        Assistant Attorney General
                                          ZACH JONES, WSBA #44557
 5                                        Assistant Attorney General
                                          JeffreyR2@atg.wa.gov
 6
                                          KristinB1@atg.wa.gov
 7                                        ToddB@atg.wa.gov
                                          JeffS2@atg.wa.gov
 8                                        ZachJ@atg.wa.gov
                                          Counsel for the Plaintiff States
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     NOTICE OF FILING PAPER OR              2            ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     PHYSICAL MATERIALS WITH THE                               7141 Cleanwater Drive SW
     CLERK -- NO. 2:18-CV-01115-RSL                                 PO Box 40111
                                                               Olympia, WA 98504-0111
                                                                    (360) 709-6470
Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 1 of 9




             EXHIBIT 5
       Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 2 of 9


From:           Rupert, Jeffrey (ATG)
To:             Sprung, Jeff (ATG); Beneski, Kristin (ATG); Jones, Zach (ATG); Williams, Jennah (ATG)
Subject:        FW: Commonwealth v. Defense Distributed
Date:           Monday, August 27, 2018 8:09:07 AM


 
 
From: Chad Flores <Cflores@beckredden.com>
Sent: Monday, August 27, 2018 7:28 AM
To: Goldman, Jonathan Scott <jgoldman@attorneygeneral.gov>
Cc: 'Miller, Jonathan (AGO)' <jonathan.miller@state.ma.us>; Rupert, Jeffrey (ATG)
<JeffreyR2@ATG.WA.GOV>; Romano, Karen M. <kromano@attorneygeneral.gov>; Bowers, Todd
(ATG) <ToddB@ATG.WA.GOV>; Andrew Bruck <Andrew.Bruck@njoag.gov>; 'Jeremy Feigenbaum'
<Jeremy.Feigenbaum@njoag.gov>; Donahue, III, James A. <jdonahue@attorneygeneral.gov>;
DeLone, J. Bart. <jdelone@attorneygeneral.gov>; Kovatis, Stephen R.
<skovatis@attorneygeneral.gov>; Sulcove, Lauren E. <lsulcove@attorneygeneral.gov>; 'Doug Gould'
<dgould@pmrbm.com>
Subject: Re: Commonwealth v. Defense Distributed

Jonathan,

At your earliest convenience, please study the video again. It’s been changed to omit the
expressions that may have been your cause for concern. Naturally, the change does not entail
any admission of wrongdoing. In light of the busy days ahead and unless you say otherwise,
I’ll assume that this moots the need to pursue a completely detailed discussion of this matter.

______________________
Chad Flores
Partner • Beck Redden LLP
cflores@beckredden.com
(713) 951-6268 office
(512) 589-7620 mobile


From: Chad Flores <Cflores@beckredden.com>
Date: Saturday, August 25, 2018 at 6:26 AM
To: "Goldman, Jonathan Scott" <jgoldman@attorneygeneral.gov>
Cc: "'Miller, Jonathan (AGO)'" <jonathan.miller@state.ma.us>, "Rupert, Jeffrey (ATG)"
<JeffreyR2@ATG.WA.GOV>, "Romano, Karen M." <kromano@attorneygeneral.gov>,
"'Bowers, Todd (ATG)'" <ToddB@ATG.WA.GOV>, Andrew Bruck
<Andrew.Bruck@njoag.gov>, 'Jeremy Feigenbaum' <Jeremy.Feigenbaum@njoag.gov>,
"Donahue, III, James A." <jdonahue@attorneygeneral.gov>, "DeLone, J. Bart."
<jdelone@attorneygeneral.gov>, "Kovatis, Stephen R." <skovatis@attorneygeneral.gov>,
"Sulcove, Lauren E." <lsulcove@attorneygeneral.gov>, Doug Gould <dgould@pmrbm.com>
Subject: Re: Commonwealth v. Defense Distributed

Jonathan,

I’ve received your e-mail and am studying the matter with all due haste. Rest assured that I’ll
       Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 3 of 9


respond with a full report just as soon as I have one. If you could forward me the transcript
you’re citing, I’d appreciate that.

______________________
Chad Flores
Partner • Beck Redden LLP
cflores@beckredden.com
(713) 951-6268 office
(512) 589-7620 mobile


From: "Goldman, Jonathan Scott" <jgoldman@attorneygeneral.gov>
Date: Friday, August 24, 2018 at 4:35 PM
To: Doug Gould <dgould@pmrbm.com>, Chad Flores <Cflores@beckredden.com>
Cc: "'Miller, Jonathan (AGO)'" <jonathan.miller@state.ma.us>, "Rupert, Jeffrey (ATG)"
<JeffreyR2@ATG.WA.GOV>, "Romano, Karen M." <kromano@attorneygeneral.gov>,
"'Bowers, Todd (ATG)'" <ToddB@ATG.WA.GOV>, Andrew Bruck
<Andrew.Bruck@njoag.gov>, 'Jeremy Feigenbaum' <Jeremy.Feigenbaum@njoag.gov>,
"Donahue, III, James A." <jdonahue@attorneygeneral.gov>, "DeLone, J. Bart."
<jdelone@attorneygeneral.gov>, "Kovatis, Stephen R." <skovatis@attorneygeneral.gov>,
"Sulcove, Lauren E." <lsulcove@attorneygeneral.gov>
Subject: RE: Commonwealth v. Defense Distributed
Resent-From: Proofpoint Essentials <do-not-reply@proofpointessentials.com>
Resent-To: <cflores@beckredden.com>
Resent-Date: Friday, August 24, 2018 at 4:29 PM

         Assume you saw that we filed the Joint Report, Chad and Doug.  But I write about a more
urgent issue.
 
         We just  became aware that Defense Distributed sent an email to its listserv this morning
containing a link to a video (https://youtu.be/5BqlXIlkSoA).  In that video, Defense Distributed asks
others to host its 3D gun files because courts have prevented it from doing so, itself.  I assume, as
counsel, you were and are unaware of this.  Now you are.  We respectfully request that you advise
your clients to promptly take down the video and cease any and all efforts to have others host these
files.  
 
         It is my understanding that, broadly speaking, your clients have made representations to the
courts in which legal matters are pending that they would no longer make these files available (in PA
and NJ) and that the nationwide injunction prevents them from making such files available anywhere
nationwide.  Actively soliciting others to host the same files plainly violates these promises and
representations. 
 
         For example, in Pennsylvania, Defense Distributed represented to the Court that it
“block[ed] all challenged information from being accessed in Pennsylvania.”  Doc 20, attached.
 During the hearing, counsel texted Mr. Wilson, who agreed to implement the agreed-to remedy
that night:
 
                  THE COURT: And in the mean time, Mr. Blackman, your client is
       Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 4 of 9


                going to keep this stuff, as you’ve described, off the internet, as far
                as Pennsylvania is concerned. Is that right?
                 
                MR. BLACKMAN: Yes. I actually texted my client while I was on the
                phone with you, Judge. He replied back, and we’ll do it right away.
                So, as soon as they can do it, it’s going to be done tonight. 
 
Tr. 11: 11-22 (Doc. No. 17).
 
         That conversation culminated, on the transcript, as follows:
 
                  THE COURT: …And Mr. Blackman, your client agrees to continue to
                  keep this stuff off the internet in Pennsylvania, and not post new
                  stuff, until we have -- until we hold a motion -- until we hold a
                  hearing for a preliminary injunction, and until I rule on it. Is that
                  right?
                   
                  MR. BLACKMAN: Yes, Your Honor, absolutely.
 
Tr. 17: 6-11 (Doc. No. 17).
 
         Later, Doug, as counsel to Defendants, you represented to the PA Court that the Nationwide
TRO Order in the WA Court “has the legal effect of a takedown order” in PA (and beyond).  Doc 21
(attached).   
 
         In light of these representations, we hope you will agree that your clients’ efforts to have
others post the 3D guns that they promised were taken down and would no longer be made
available in PA, NJ or nationally are improper and should cease immediately.
 
         Kindly confirm as soon as possible that your clients will immediately take down the video
from YouTube and cease any and all efforts to have others host these files. 
 
         Should you and/or your clients have any other position on this issue, please advise promptly.
 
Thanks and have a good weekend,
 
Jonathan
 
 
Jonathan Scott Goldman
Executive Deputy Attorney General
Civil Law Division
Pennsylvania Office of Attorney General
Strawberry Square, 15th Floor
Harrisburg, PA  17120
       Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 5 of 9


 
jgoldman@attorneygeneral.gov
Telephone: 717-787-8058
Facsimile: 717-772-4526
 
From: Goldman, Jonathan Scott
Sent: Friday, August 24, 2018 2:53 PM
To: 'Doug Gould' <dgould@pmrbm.com>; Chad Flores <Cflores@beckredden.com>
Cc: DeLone, J. Bart. <jdelone@attorneygeneral.gov>; Donahue, III, James A.
<jdonahue@attorneygeneral.gov>; Kovatis, Stephen R. <skovatis@attorneygeneral.gov>; Romano,
Karen M. <kromano@attorneygeneral.gov>; Sulcove, Lauren E. <lsulcove@attorneygeneral.gov>
Subject: RE: Commonwealth v. Defense Distributed

This works, Doug and Chad.  We’ll sign for you and file today.
 
Thanks and have a great weekend,
 
Jonathan
 
Jonathan Scott Goldman
Executive Deputy Attorney General
Civil Law Division
Pennsylvania Office of Attorney General
Strawberry Square, 15th Floor
Harrisburg, PA  17120
 
jgoldman@attorneygeneral.gov
Telephone: 717-787-8058
Facsimile: 717-772-4526
 
From: Doug Gould [mailto:dgould@pmrbm.com]
Sent: Friday, August 24, 2018 11:32 AM
To: Chad Flores <Cflores@beckredden.com>
Cc: Goldman, Jonathan Scott <jgoldman@attorneygeneral.gov>; DeLone, J. Bart.
<jdelone@attorneygeneral.gov>; Donahue, III, James A. <jdonahue@attorneygeneral.gov>; Kovatis,
Stephen R. <skovatis@attorneygeneral.gov>; Romano, Karen M. <kromano@attorneygeneral.gov>;
Sulcove, Lauren E. <lsulcove@attorneygeneral.gov>
Subject: Re: Commonwealth v. Defense Distributed

Jonathan-

Please find attached our draft joint report for filing today. It is vetted on this side, I authorize
you to sign my signature for filing unless you have proposed changes.
Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 6 of 9


On Aug 24, 2018, at 11:18 AM, Chad Flores <Cflores@beckredden.com> wrote:

Jonathan,

Thanks for the quick reply. I’ll be the lead counsel in PA, and am aiming to make
an appearance official in the next few days. But of course, please do continue to
include both Doug an me in talks to ensure a smooth line of communication.

If the federal district court in Washington continues the TRO as a preliminary
injunction, you’re right to understand that Doug’s August 2 letter represents our
position about its effect. And of course, if that court does something materially
different, we’ll be at your disposal to clarify anything in need of attention.

We’ll be glad to send over a proposed status report to file today. Perhaps since
we’ll be drawing it up, y’all can do the job of filing it.

______________________
Chad Flores
Partner • Beck Redden LLP
cflores@beckredden.com
(713) 951-6268 office
(512) 589-7620 mobile


From: "Goldman, Jonathan Scott" <jgoldman@attorneygeneral.gov>
Date: Friday, August 24, 2018 at 10:09 AM
To: Doug Gould <dgould@pmrbm.com>, Chad Flores
<Cflores@beckredden.com>
Cc: "DeLone, J. Bart." <jdelone@attorneygeneral.gov>, "Donahue, III, James A."
<jdonahue@attorneygeneral.gov>, "Goldman, Jonathan Scott"
<jgoldman@attorneygeneral.gov>, "Kovatis, Stephen R."
<skovatis@attorneygeneral.gov>, "Romano, Karen M."
<kromano@attorneygeneral.gov>, "Sulcove, Lauren E."
<lsulcove@attorneygeneral.gov>
Subject: RE: Commonwealth v. Defense Distributed
Resent-From: Proofpoint Essentials <do-not-reply@proofpointessentials.com>
Resent-To: <cflores@beckredden.com>
Resent-Date: Friday, August 24, 2018 at 10:01 AM

I was thinking about that this morning, Doug.  The actual Order (attached) directed us
to file a joint report “at the conclusion of the Western District of Washington’s
preliminary injunction hearing.”  That was Wednesday.  Though we are waiting for the
WA Court’s expected Order on Monday, we should probably file a short status report in
the interim.  Would you be able to draft something?
 
Separately, I am out of the office on vacation next week and (unless truly necessary)
will be unavailable. I am assuming that, if WA continues the TRO as a PI, your client will
take the same position in this matter as you articulated before, that the WA Order “has
the legal effect of a takedown order” in Pennsylvania and, presumably, nationally. See
Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 7 of 9


attached.  If that is not the case, please advise.  Of course, if WA removes the TRO and
denies the PI, we may have to plot a different course.
 
Last, in terms of lead counsel in the PA matter, will that be you, Chad?  Are you
planning to enter your appearance or will someone else be planning to do so?  If no
lead counsel has been identified, Doug, are you prepared to move forward before the
PA Court on your own?
 
Thanks so much,
 
Jonathan
 
Jonathan Scott Goldman
Executive Deputy Attorney General
Civil Law Division
Pennsylvania Office of Attorney General
Strawberry Square, 15th Floor
Harrisburg, PA  17120
 
jgoldman@attorneygeneral.gov
Telephone: 717-787-8058
Facsimile: 717-772-4526
 
From: Doug Gould [mailto:dgould@pmrbm.com] 
Sent: Friday, August 24, 2018 10:43 AM
To: Goldman, Jonathan Scott <jgoldman@attorneygeneral.gov>; Chad Flores
<Cflores@beckredden.com>
Subject: Commonwealth v. Defense Distributed

Dear Jonathan-

I am sure you have been tracking the Seattle PI hearing. It is my understanding
the Seattle Court will be ruling on the PI next Monday. I wanted to have our
ducks in a row for the joint report when the order arrives.

I will be traveling on Monday morning. Best bet will be to reach me on my cell
(610) 209-3042 next week as I will not be in the office. I also have a protracted
hearing on Wednesday morning in the event any telephone conferences need to be
scheduled for that day. I would suspect being free after 2 p.m.

In the event of any issues while I am not available, I have copied Chad Flores on
this email. Chad is Defense Distributed's lead counsel in Seattle. He can handle
any issues in a pinch.

I have attached a draft of the joint report, please let me know if you think any
changes are necessary.
        Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 8 of 9



       Very truly yours,

       Douglas T. Gould, Esq.

       Bello, Reilley, McGrory & DiPippo, P.C.
       144 E. DeKalb Pike, Ste. 300
       King of Prussia, PA  19406
       Phone (610) 992-1300
       Fax: (610) 992-1505
       dgould@pmrbm.com
       _______________________________________________

       BELLO, REILLEY, McGRORY & DIPIPPO, PC
       ------------------- ATTORNEYS AT LAW---------------------
       _______________________________________________

       This e-mail contains PRIVILEGED AND CONFIDENTIAL INFORMATION intended only for the use
       of the Individual(s) named above.  If you are not the intended recipient of this e-mail or the
       employee or agent responsible for delivering this to the intended recipient, you are hereby notified
       that any dissemination or copying of this email is strictly prohibited.  If you have received this e-mail
       in error, please immediately notify us by telephone at (610) 992-1300.




                                      Click here to report this email as spam.

       The information transmitted is intended only for the person or entity to whom it is
       addressed and may contain confidential and/or privileged material.  Any use of this
       information other than by the intended recipient is prohibited. If you receive this
       message in error, please send a reply e-mail to the sender and delete the material from
       any and all computers.  Unintended transmissions shall not constitute waiver of any
       applicable attorney-client or any other applicable privilege. PA-OAG

                    This message has been scanned for malware by Websense.www.websense.com


Very truly yours,

Douglas T. Gould, Esq.

Bello, Reilley, McGrory & DiPippo, P.C.
144 E. DeKalb Pike, Ste. 300
King of Prussia, PA  19406
Phone (610) 992-1300
Fax: (610) 992-1505
dgould@pmrbm.com
_______________________________________________

BELLO, REILLEY, McGRORY & DIPIPPO, PC
------------------- ATTORNEYS AT LAW---------------------
_______________________________________________

This e-mail contains PRIVILEGED AND CONFIDENTIAL INFORMATION intended only for the use of
        Case 2:18-cv-01115-RSL Document 149-5 Filed 12/04/18 Page 9 of 9


the Individual(s) named above.  If you are not the intended recipient of this e-mail or the employee or agent
responsible for delivering this to the intended recipient, you are hereby notified that any dissemination or copying
of this email is strictly prohibited.  If you have received this e-mail in error, please immediately notify us by
telephone at (610) 992-1300.
Case 2:18-cv-01115-RSL Document 149-6 Filed 12/04/18 Page 1 of 2




             EXHIBIT 6
Case 2:18-cv-01115-RSL Document 149-6 Filed 12/04/18 Page 2 of 2
Case 2:18-cv-01115-RSL Document 149-7 Filed 12/04/18 Page 1 of 6




             EXHIBIT 7
11/30/2018                         After court order, 3D-printed
                        Case 2:18-cv-01115-RSL                   gun pioneer149-7
                                                            Document         now sells pay-what-you-want
                                                                                       Filed 12/04/18    CADPage
                                                                                                            files | Ars2Technica
                                                                                                                         of 6




                                                                                                           SUBSCRIBE               SIGN IN


      READY, AIM, FIRE —

      After court order, 3D-printed gun pioneer
      now sells pay-what-you-want CAD ﬁles
      Defense Distributed's Wilson: "I’m happy to become iTunes of 3D guns if I can’t be
      Napster."
      CYRUS FARIVAR AND NATHAN MATTISE - 8/28/2018, 9:18 AM




https://arstechnica.com/tech-policy/2018/08/in-defiance-of-court-order-3d-printed-gun-pioneer-starts-selling-cad-files/                      1/8
11/30/2018                                 After court order, 3D-printed
                                Case 2:18-cv-01115-RSL                   gun pioneer149-7
                                                                    Document         now sells pay-what-you-want
                                                                                               Filed 12/04/18    CADPage
                                                                                                                    files | Ars3Technica
                                                                                                                                 of 6
  Nathan Mattise




                   spoke to reporters in Austin on August 28."/>
                   Enlarge / Cody Wilson (right), the founder of Defense Distributed, spoke to reporters in Austin on August 28.


                   AUSTIN, Texas—During what he called his ﬁrst ever                  FURTHER READING
                   press conference, Defense Distributed founder Cody                 Judge allows temporary ban on 3D-
                   Wilson announced Tuesday that he would continue to                 printed gun ﬁles to continue
                   comply with a federal court order forbidding him from
                   internationally publishing CAD ﬁles of ﬁrearms. Wilson said he would also begin selling copies of his
                   3D-printed gun ﬁles for a "suggested price" of $10 each.

                   The ﬁles, crucially, will be transmitted to customers "on a DD-branded ﬂash drive" in the United
                   States. Wilson also mentioned looking into customer email and secure download links.

                   Previously, Defense Distributed had given the ﬁles away for free, globally.

                   "I’m happy to become the iTunes of 3D guns if I can’t be Napster," Wilson said, adding that anyone
                   can submit a ﬁle to sell on his platform, where they will receive 50 percent of the sales proceeds.
                   Wilson said ﬁles uploaded to the platform must "be liquid info," or things like CAD ﬁles, blueprints,
                   and schematics. He reiterated users cannot resell materials they don't possess the rights to and that
                   Defense Distributed has already put the infrastructure in place to review user submissions.

                   Throughout the event, Wilson would periodically check his phone in order to see recent Defense
                   Distributed pay-what-you-want sales. "I've seen a guy pay $15, lots of people paying $1, others are
                   $10, $8 for the AR-15 ﬁle," he told the assembled press. "It's very generous, just people who want to
                   support us. See, $0, a free-rider—give me a cent." He said the company has completed "a few
                   hundred" pay-what-you-want transactions thus far.
https://arstechnica.com/tech-policy/2018/08/in-defiance-of-court-order-3d-printed-gun-pioneer-starts-selling-cad-files/                    2/8
11/30/2018                         After court order, 3D-printed
                        Case 2:18-cv-01115-RSL                   gun pioneer149-7
                                                            Document         now sells pay-what-you-want
                                                                                       Filed 12/04/18    CADPage
                                                                                                            files | Ars4Technica
                                                                                                                         of 6
      Wilson reiterated the move to sell is not motivated in any way by proﬁt and that Defense Distributed
      remains ﬁnancially stable. "We’re not desperate for cash, we’re just covering costs," he said. "I
      remember when Radiohead did this, they said they didn’t make real money for this… I don’t expect to
      either. There’s plenty of people who don't want this, don't care, until they see the Attorney General of
      Pennsylvania doesn’t want you to have it."

      Throughout his initial statement and while ﬁelding questions from the press, Wilson maintained his
      main motivation was First Amendment-related. He called out companies like Facebook and Amazon
      for previously censoring users from posting Defense Distributed ﬁle links (the former) or taking down
      books for sale (the latter) that contained code for the Liberator, the company's blueprinted handgun.

      "Today I want to clarify, anyone who wants these ﬁles will get them—I’ll sell them, I'll ship them," he
      continued. "The free exchange of these ideas will never be interrupted. I’m also inviting the public to
      share their own ﬁles and share the proﬁt with me.




         The event, which was only announced 24 hours earlier, was not very crowded. Outlets like the AP, New York Times, and EFF
         attendance.                                                                                                               Na




https://arstechnica.com/tech-policy/2018/08/in-defiance-of-court-order-3d-printed-gun-pioneer-starts-selling-cad-files/                 3/8
11/30/2018                         After court order, 3D-printed
                        Case 2:18-cv-01115-RSL                   gun pioneer149-7
                                                            Document         now sells pay-what-you-want
                                                                                       Filed 12/04/18    CADPage
                                                                                                            files | Ars5Technica
                                                                                                                         of 6



      Starting pistol
      As Ars has reported, Defense Distributed is a Texas-based company involved in a years-long lawsuit
      with the Department of State over publication of those ﬁles and making them available to foreigners.
      The company runs DEFCAD, perhaps the best-known online repository of gun ﬁles.

      After a surprising June 2018 settlement with the Department of Justice appeared to end that ﬁve-year
      legal battle with the government, DEFCAD reposted the ﬁles on July 27, a few days earlier than the
      company had initially said it would restore them.

      With the settlement, the federal government essentially agreed to modify the relevant export laws.
      Defense Distributed would be allowed to publish, the DOJ would pay $40,000 of DD's legal fees, and
      the case would be over. The Second Amendment Foundation announced the settlement on July 10.

      But earlier this month, a group of states led by Washington sued the Department of State, claiming
      that allowing the ﬁles to be made available violated a federal administrative law.

      That settlement was then overturned in a ruling by a Seattle judge, US District Judge Robert Lasnik.
      On Monday, Judge Lasnik ordered that the ﬁles must stay oﬄine in order to comply with American
      export law.

      By selling them only to people in the United States,                                               FURTHER READING
      Wilson and Defense Distributed have found a way to                                                 3D-printed (and CNC-milled) guns:
      still comply with the judge's order.                                                               Nine questions you were too afraid
                                                                                                         to ask

      "That's the easiest thing for us to do, the legal thing for
      us to do, that's always been our mission as a company," he said. "You have a right to have these
      things; we have a right to give them."

      A press representative for Washington Attorney General Bob Ferguson did not immediately respond
      to Ars' request for comment.


      "Hysterical"
      Wilson remained seated at a table for the duration of the press conference with an unnamed
      Defense Distributed employee by his side. He said in a matter-of-fact tone that he has been
      successfully fundraising off these recent efforts to shut him down. He has already raised $200,000
      (about half of which he said came via cryptocurrencies) and expects more to come. Defense
      Distributed's stated fundraising goal is $400,000.

      "The judges yesterday, besides being hysterical and all that, did not suspend [our operation] but
      wanted to unauthorize it," he said. "Many attorneys have been saying we’ve been stopped; no one
      can print a gun at home. This is the stuff I had to read yesterday. But of course you can download this
      stuff, all this press coverage ensured it’ll be online forever. So the point I’m going to make: this order
https://arstechnica.com/tech-policy/2018/08/in-defiance-of-court-order-3d-printed-gun-pioneer-starts-selling-cad-files/                       4/8
11/30/2018                         After court order, 3D-printed
                        Case 2:18-cv-01115-RSL                   gun pioneer149-7
                                                            Document         now sells pay-what-you-want
                                                                                       Filed 12/04/18    CADPage
                                                                                                            files | Ars6Technica
                                                                                                                         of 6
      stopping us from giving away [ﬁles], prevented us from selling, emailing, et cetera—I will be doing all
      those things.  My congrats to the attorneys general for saving America. A lot of this to me is principle.
      For many years I chose not to sell these ﬁles, because I’m an open source activist. I believed in
      demonstrating there’s a right to put this in the public domain."

      When a reporter asked why the Seattle judge's order was "hysterical," Wilson noted that Judge Lasnik
      seemingly did not understand that the ﬁles are already out there.

      "He accepts the plaintiff's article that the world would end if he didn’t act," Wilson added. "But this
      already happened—we’ve lived in a world where you can download these ﬁles from anywhere. His
      description that 'some cybernaut can ﬁnd these in the dark recesses in the Internet,'—they’re
      discoverable within 30 seconds of Googling."

      Wilson vowed to appeal the Seattle ruling at the 9th US Circuit Court of Appeals in San Francisco.

      "You can read our briefs to see our arguments, and we're conﬁned to those in the appeals court—
      pretty standard stuff regarding the First Amendment, Second Amendment," he said. "It's pretty easy
      stuff to understand if you're a federal judge, though maybe not."

      UPDATE Wednesday 12:34am ET: In a series of
      encrypted text messages sent to Ars, Wilson conﬁrmed
      that he was blocking Internet users who tried to pay
      him from some states "to humiliate them."

      However, he reiterated that he was sending all ﬁles via
      USB stick, and had already put some in the mail: a total
      of $20,000 in the ﬁrst day of sales.

      "I'll add other channels, as the judge permitted," he
      wrote.

      In a statement sent Tuesday evening to Ars,
                                                                                       DEFCAD.com




      Washington Attorney General said: "I trust the federal
      government will hold Cody Wilson, a self-described
      'crypto-anarchist,' accountable to that law. If they don't,
      President Trump will be responsible for anyone who is
      hurt or killed as a result of these weapons.”                                                 Enlarge


      His spokeswoman, Brionna Aho, declined to respond to
      Ars' further questions.




      READER COMMENTS                 239                                                              SHARE THIS STORY



https://arstechnica.com/tech-policy/2018/08/in-defiance-of-court-order-3d-printed-gun-pioneer-starts-selling-cad-files/            5/8
Case 2:18-cv-01115-RSL Document 149-8 Filed 12/04/18 Page 1 of 4




             EXHIBIT 8
11/30/2018                            Cody Wilson is now
                       Case 2:18-cv-01115-RSL            selling 3D-printed
                                                     Document        149-8  gun blueprints online | The Texas
                                                                                 Filed 12/04/18           PageTribune
                                                                                                                   2 of 4
                                                                                                                                               MENU



             Blocked from giving away 3D-printed gun
             blueprints, Texas man says he's selling them
             instead
                Austin "crypto-anarchist" Cody Wilson says buyers can name their price for 3D-printed gun
                blueprints.

             BY EMMA PLATOFF AND KATHRYN LUNDSTROM                     AUG. 28, 2018     2 PM

                                                                                                                      




             Cody Wilson, whose Defense Distributed is selling blueprints for 3D-printed guns, in his company's Austin headquarters.  Bob
             Daemmrich for The Texas Tribune



                           An Austin resident and self-described “crypto-anarchist” said Tuesday he’ll begin
                           selling blueprints that would allow users to 3D print their own plastic guns — a
                           day after a federal judge extended a temporary block preventing him from
                           making the plans available on the web for free.

                           In other words: If he can’t be the “Napster” of crypto-guns, he’ll be the “iTunes,”
                           Wilson told reporters at a press conference Tuesday in Austin.

                           The decision could put Wilson, currently at the center of a slew of court disputes
                           across the country, on shaky legal footing.



https://www.texastribune.org/2018/08/28/3d-printed-gun-blueprints-cody-wilson-selling/                                                             1/3
11/30/2018                            Cody Wilson is now
                       Case 2:18-cv-01115-RSL            selling 3D-printed
                                                     Document        149-8  gun blueprints online | The Texas
                                                                                 Filed 12/04/18           PageTribune
                                                                                                                   3 of 4
                           Wilson has argued in court that preventing him from publishing the blueprints
                           infringes on his First Amendment rights. But Monday’s injunction said the
                           potential harms to Wilson’s First Amendment rights “are dwarfed by the
                           irreparable harms the States are likely to suffer” if he was permitted to post the
                           blueprints for free. Nearly two dozen states that lined up against Wilson in court
                           have said the untraceable plastic guns made using the blueprints would pose an
                           enormous security risk.


                                                        The Texas Tribune thanks its sponsors. Become one.




                           Wilson’s right to disseminate the plans “is currently abridged, but it has not been
                           abrogated,” U.S. District Judge Robert Lasnik wrote in the Monday injunction.

                           Wilson called the injunction “hysterical,” saying that the order allows his
                           company to sell the designs and distribute them to customers through the mail,
                           over email and with secure downloadable links. No judge can prevent the plans
                           from spreading, he said.

                           About 30 minutes into the press conference, Wilson glanced down at his phone:
                           “I’ve gotten 392 orders since this press conference began,” he announced.

                           Josh Blackman, Wilson’s lawyer, said in an interview Tuesday that selling the
                           blueprints directly to people within the United States is perfectly legal.

                           “It’s not about distribution, it’s about posting them,” Blackman said. “There’s no
                           prohibition on distributing these ﬁles — the prohibition is on doing it in a way
                           that foreign persons can access.”

                           Still, it’s possible that the decision to sell the blueprints could spark a new legal
                           challenge.


                                                        The Texas Tribune thanks its sponsors. Become one.




                           Washington Attorney General Bob Ferguson, who is leading a 19-state challenge
                           to Wilson, reiterated Tuesday that Wilson is not permitted to post plans online
                           for free but did not comment on the plans to sell them.

                           “Because of our lawsuit, it is once again illegal to post downloadable gun ﬁles to
                           the internet,” Ferguson said. “I trust the federal government will hold Cody
https://www.texastribune.org/2018/08/28/3d-printed-gun-blueprints-cody-wilson-selling/                                      2/3
11/30/2018                            Cody Wilson is now
                       Case 2:18-cv-01115-RSL            selling 3D-printed
                                                     Document        149-8  gun blueprints online | The Texas
                                                                                 Filed 12/04/18           PageTribune
                                                                                                                   4 of 4
                           Wilson, a self-described 'crypto-anarchist,' accountable to that law. If they don't,
                           President Trump will be responsible for anyone who is hurt or killed as a result of
                           these weapons.”

                           Wilson’s organization, Defense Distributed, is allowing customers to set their
                           own price for any of 10 gun designs posted on his website. Wilson said he would
                           even fulﬁll orders that name a price of $0.

                           Wilson’s legal woes stretch back to 2013, when he posted blueprints for the 3D
                           gun. The State Department ordered him to stop, arguing he was illegally
                           exporting sensitive arms technology. Wilson sued in 2015, and Defense
                           Distributed reached a settlement with the State Department earlier this summer,
                           seemingly clearing the way for him to begin posting the designs online. But he
                           was stalled by a ﬂurry of lawsuits across the country.

                           At the press conference, Wilson refused to answer a question about the potential
                           for foreign nationals to access the plans.

                           Despite the legal obstacles, Wilson was adamant that the plans for the guns will
                           ultimately spread — nothing can stop that, he insisted.

                           “I didn’t get stopped yesterday, so who did?” Wilson said.



                                 Quality journalism doesn't come free
                                 Perhaps it goes without saying — but producing quality journalism isn't
                                 cheap. At a time when newsroom resources and revenue across the country
                                 are declining, The Texas Tribune remains committed to sustaining our
                                 mission: creating a more engaged and informed Texas with every story we
                                 cover, every event we convene and every newsletter we send. As a nonproﬁt
                                 newsroom, we rely on members to help keep our stories free and our events
                                 open to the public. Do you value our journalism? Show us with your support.

                                                                  YES, I'LL DONATE TODAY




https://www.texastribune.org/2018/08/28/3d-printed-gun-blueprints-cody-wilson-selling/                                      3/3
Case 2:18-cv-01115-RSL Document 149-9 Filed 12/04/18 Page 1 of 4




             EXHIBIT 9
        Case 2:18-cv-01115-RSL Document 149-9 Filed 12/04/18 Page 2 of 4




                                        Bob Ferguson
           ATTORNEY GENERAL OF WASHINGTON
                               Complex Litigation Division
                PO Box 40111 ● Olympia, WA 98504-0111 ● (360) 709-6470

November 2, 2018

Charles Flores
Beck Redden LLP
1221 McKinney St., Ste. 4500
Houston, TX 77010
VIA EMAIL cflores@beckredden.com

Joel Ard
Immix Law Group PC
701 5th Ave., Ste. 4710
Seattle, WA 98104
VIA EMAIL joel.ard@immixlaw.com

RE:    State of Washington, et al. v. U.S. Department of State, et al.
       United States District Court Western District of Washington No. 2:18-cv-01115-RSL

Dear Counsel:

We write in regard to your responses, dated October 22, 2018, to Plaintiffs’ First Set of
Interrogatories and Requests for Production (collectively, the “Requests”). This set of nine
interrogatories and seven requests for production is narrowly tailored, seeking information
concerning the Private Defendants’ compliance with the Court’s July 31, 2018 temporary
restraining order and August 27, 2018 preliminary injunction.

You have objected to each of the Requests in their entirety without providing, or indicating that
you will provide, any substantive response. We address your primary objections below and request
a response no later than Tuesday, November 6.

Withdrawal and limitations of certain Requests

We will withdraw Interrogatory No. 8, assuming it is correct that Cody Wilson is no longer
affiliated with Defense Distributed. Further, we agree that Interrogatory No. 1 is “limited to
Defense Distributed.” We expect we will be able to agree to your request that Interrogatories 4, 5,
and 9, and Request for Production No. 3, also be “limited to Defense Distributed” on the condition
that we receive adequate assurance that the Second Amendment Foundation and Conn Williamson
have not participated in any sale or distribution of the files in question and had no involvement
with the YouTube video referenced in Interrogatory No. 9.
        Case 2:18-cv-01115-RSL Document 149-9 Filed 12/04/18 Page 3 of 4
                          ATTORNEY GENERAL OF WASHINGTON

Charles Flores
Joel Ard
November 2, 2018
Page 2


Objections based on pending Rule 12(c) motion

In your “General Objections,” you assert that “[t]he Court should issue a Rule 12 judgment on the
pleadings dismissing the Private Defendants from this action . . . . Hence, the Private Defendants
submit that they should not be required to comply with any [Request] unless and until the Court
resolves their Rule 12 motion.”

Please clarify whether you will provide substantive and complete responses to each of the Requests
in the event that the Court denies your pending Rule 12(c) motion.

We agree that if the Court grants Rule 12(c) motion, the Private Defendants will not be subject to
party discovery. However, in light of the upcoming November 15 deadline to file motions related
to any discovery disputes, if we are unable to reach an agreement, we may need to take provisional
steps to protect our clients’ interests before the Court rules on your Rule 12(c) motion.

Objections based on relevance

You object to each of the Requests on the grounds that, inter alia, they are “not relevant” because
“[t]he Court’s preliminary injunction does not address the Private Defendants; it addresses only
the Federal Defendants.”

We recognize that the TRO and preliminary injunction do not directly enjoin the Private
Defendants. However, inasmuch as they are “parties” with “actual notice” of the injunction—and
because Defense Distributed’s plan to distribute the files in question via the internet is central to
the harm the injunction was intended to prevent—the information and documents we have
requested from the Private Defendants are certainly relevant in this litigation.

An injunction binds “the parties,” their “officers, agents, servants, employees, and attorneys,” and
“other persons who are in active concert or participation with” any of the above, as long as such
persons “receive actual notice” of the injunction. Fed. R. Civ. P. 65(d)(2). Any party subject to an
injunction must take “all reasonable steps within the party’s power to comply.” In re Dual-Deck
Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993). “A party may also be
held liable for knowingly aiding and abetting another to violate a court order. See Regal Knitwear
Co. v. NLRB, 324 U.S. 9, 14 (1945) (“defendants may not nullify a decree by carrying out
prohibited acts through aiders and abettors, although they were not parties to the original
proceeding”).

Furthermore, “[e]very affirmative order in equity carries with it the implicit command to refrain
from action designed to defeat it.” NLRB v. Deena Artware, Inc., 361 U.S. 398, 413 (1960)
(Franklin, J., concurring). “In deciding whether an injunction has been violated it is proper to
observe the objects for which the relief was granted and to find a breach of the decree in a violation
        Case 2:18-cv-01115-RSL Document 149-9 Filed 12/04/18 Page 4 of 4
                          ATTORNEY GENERAL OF WASHINGTON

Charles Flores
Joel Ard
November 2, 2018
Page 3


of the spirit of the injunction, even though its strict letter may not have been disregarded.” John B.
Stetson Co. v. Stephen L. Stetson Co., 128 F.2d 981, 983 (2d Cir. 1941). Here, the injunction was
issued in large part based on evidence that “the States will likely suffer irreparable injury if the
technical data for designing and producing undetectable weapons using a commercially-available
3D printer are published on the internet.” Any actions encouraging, inciting, causing, or failing to
take all reasonable steps to prevent the publication of the files on the internet violate the purpose
and spirit of the injunction.

Other objections

The majority of your other objections appear to be derivative of or closely related to the objections
addressed above. To the extent that is the case, our responses are the same. We reserve the right to
respond with particularity to your other objections.

Request for your response

Please respond by Tuesday, November 6, and let us know when you are available to meet and
confer next week if necessary.

As noted above, we may need to take provisional steps to protect our clients’ interests before the
Court rules on your Rule 12(c) motion if we are unable to come to an agreement. Alternatively, if
you will stipulate to an extension of the deadline to file discovery-related motions, we are open to
postponing our efforts to resolve any discovery disputes until the Court has ruled on your motion.

If you have any questions, please do not hesitate to contact us.

Sincerely,


/s/ Jeffrey G. Rupert
JEFFREY G. RUPERT
Assistant Attorney General
JeffreyR2@atg.wa.gov
(206) 389-2116

JGR/mm
cc:  Jeffrey T. Sprung
     Kristin Beneski
     Zachary P. Jones
     Steven A. Myers
     Stuart J. Robinson
Case 2:18-cv-01115-RSL Document 149-10 Filed 12/04/18 Page 1 of 4




           EXHIBIT 10
       Case 2:18-cv-01115-RSL Document 149-10 Filed 12/04/18 Page 2 of 4


From:                Beneski, Kristin (ATG)
To:                  "Chad Flores"
Cc:                  Rupert, Jeffrey (ATG); Sprung, Jeff (ATG); Mills, Morgan (ATG); joel@ard.law; Matt Goldstein
Subject:             RE: State of WA, et al v. US Dept. of State, et al, No. 2:18-CV-01115-RSL
Date:                Thursday, November 29, 2018 3:33:41 PM


Okay, let’s talk at 1:00 Central / 11:00 Pacific.  We will circulate a calendar invite with a call-in number.
 
Kristin Beneski
Direct: 206.464.7459 | Cell: 206.595.3024 | Email: kristinb1@atg.wa.gov
 
From: Chad Flores <Cflores@beckredden.com>
Sent: Thursday, November 29, 2018 3:01 PM
To: Beneski, Kristin (ATG) <KristinB1@ATG.WA.GOV>
Cc: Rupert, Jeffrey (ATG) <JeffreyR2@ATG.WA.GOV>; Sprung, Jeff (ATG) <JeffS2@ATG.WA.GOV>;
Mills, Morgan (ATG) <MorganM1@ATG.WA.GOV>; joel@ard.law; Matt Goldstein
<mgoldstein@fmlaw.law>
Subject: RE: State of WA, et al v. US Dept. of State, et al, No. 2:18-CV-01115-RSL
 
Kristin,

How about something between 1 p.m. and 3 p.m. central tomorrow? That works for our side.

_______________________
Chad Flores
Partner · Beck Redden LLP
cflores@beckredden.com
(713) 951-6268

From: Beneski, Kristin (ATG) <KristinB1@ATG.WA.GOV>
Sent: Thursday, November 29, 2018 4:43 PM
To: Chad Flores <Cflores@beckredden.com>
Cc: Rupert, Jeffrey (ATG) <JeffreyR2@ATG.WA.GOV>; Sprung, Jeff (ATG) <JeffS2@ATG.WA.GOV>;
Mills, Morgan (ATG) <MorganM1@ATG.WA.GOV>; joel@ard.law; Matt Goldstein
<mgoldstein@fmlaw.law>
Subject: RE: State of WA, et al v. US Dept. of State, et al, No. 2:18-CV-01115-RSL
 
Chad, Joel, Matt:
 
We have yet to hear back from you regarding a meet and confer.  Please let us know whether you intend to
participate, and if so, when you are available today or tomorrow.  My schedule is filling up, but I will do my best
to accommodate yours.
 
Kristin Beneski
Direct: 206.464.7459 | Cell: 206.595.3024 | Email: kristinb1@atg.wa.gov
 
From: Beneski, Kristin (ATG)
Sent: Tuesday, November 27, 2018 1:19 PM
To: 'Chad Flores' <Cflores@beckredden.com>
       Case 2:18-cv-01115-RSL Document 149-10 Filed 12/04/18 Page 3 of 4


Cc: Rupert, Jeffrey (ATG) <JeffreyR2@ATG.WA.GOV>; Sprung, Jeff (ATG) <JeffS2@ATG.WA.GOV>;
Mills, Morgan (ATG) <MorganM1@ATG.WA.GOV>; joel@ard.law; Matt Goldstein
<mgoldstein@fmlaw.law>
Subject: RE: State of WA, et al v. US Dept. of State, et al, No. 2:18-CV-01115-RSL
 
Chad,
 
Thanks for your response.  It is important that we be able to confer this week, in light of next Tuesday’s deadline
to file discovery-related motions.  As of now, I am available all day tomorrow; after 2:00 Pacific on Thursday;
and all day on Friday.
 
Kristin Beneski
Direct: 206.464.7459 | Cell: 206.595.3024 | Email: kristinb1@atg.wa.gov
 
From: Chad Flores <Cflores@beckredden.com>
Sent: Tuesday, November 27, 2018 12:48 PM
To: Beneski, Kristin (ATG) <KristinB1@ATG.WA.GOV>
Cc: Rupert, Jeffrey (ATG) <JeffreyR2@ATG.WA.GOV>; Sprung, Jeff (ATG) <JeffS2@ATG.WA.GOV>;
Mills, Morgan (ATG) <MorganM1@ATG.WA.GOV>; joel@ard.law; Matt Goldstein
<mgoldstein@fmlaw.law>
Subject: Re: State of WA, et al v. US Dept. of State, et al, No. 2:18-CV-01115-RSL
 
Kristin,

Thanks for getting back in touch. We are, indeed, playing catchup both due to the holidays
and Joel’s changeover. We’ll be in touch soon with an idea for when to meet and confer.

______________________
Chad Flores
Partner • Beck Redden LLP
cflores@beckredden.com
(713) 951-6268


From: "Beneski, Kristin (ATG)" <KristinB1@ATG.WA.GOV>
Date: Tuesday, November 27, 2018 at 12:00 PM
To: Chad Flores <Cflores@beckredden.com>, Joel Ard <joel@ard.law>, Matt Goldstein
<mgoldstein@fmlaw.law>
Cc: "Rupert, Jeffrey (ATG)" <JeffreyR2@ATG.WA.GOV>, "Sprung, Jeff (ATG)"
<JeffS2@ATG.WA.GOV>, "Mills, Morgan (ATG)" <MorganM1@ATG.WA.GOV>
Subject: RE: State of WA, et al v. US Dept. of State, et al, No. 2:18-CV-01115-RSL
 
I am resending the below to Joel’s new email address, per the notice that was just filed.
 
Kristin Beneski
Direct: 206.464.7459 | Cell: 206.595.3024 | Email: kristinb1@atg.wa.gov
 
From: Beneski, Kristin (ATG)
       Case 2:18-cv-01115-RSL Document 149-10 Filed 12/04/18 Page 4 of 4


Sent: Tuesday, November 27, 2018 8:59 AM
To: 'Chad Flores' <Cflores@beckredden.com>; 'joel.ard@immixlaw.com' <joel.ard@immixlaw.com>;
'Matt Goldstein' <mgoldstein@fmlaw.law>
Cc: Rupert, Jeffrey (ATG) <JeffreyR2@ATG.WA.GOV>; Sprung, Jeff (ATG) <JeffS2@ATG.WA.GOV>;
Mills, Morgan (ATG) <MorganM1@ATG.WA.GOV>
Subject: RE: State of WA, et al v. US Dept. of State, et al, No. 2:18-CV-01115-RSL
 
Counsel,
 
Since we have not heard from you, we assume you will not be amending/supplementing your discovery
responses.  Please let us know when you are available to meet and confer this week.
 
Kristin Beneski
Direct: 206.464.7459 | Cell: 206.595.3024 | Email: kristinb1@atg.wa.gov
 
From: Beneski, Kristin (ATG)
Sent: Friday, November 16, 2018 10:42 AM
To: 'Chad Flores' <Cflores@beckredden.com>; 'joel.ard@immixlaw.com' <joel.ard@immixlaw.com>;
'Matt Goldstein' <mgoldstein@fmlaw.law>
Cc: Rupert, Jeffrey (ATG) <JeffreyR2@ATG.WA.GOV>; Sprung, Jeff (ATG) <JeffS2@ATG.WA.GOV>;
Cearley, Sara (ATG) <SaraC2@ATG.WA.GOV>; Mills, Morgan (ATG) <MorganM1@ATG.WA.GOV>
Subject: State of WA, et al v. US Dept. of State, et al, No. 2:18-CV-01115-RSL
 
Counsel,
 
If you intend to amend/supplement your discovery responses in light of the court’s order on the 12(c) motion,
we ask that you do so no later than Monday, November 26.  Otherwise, please let us know when you are
available to meet and confer during the next week or two.
 
Kristin Beneski
Assistant Attorney General
Complex Litigation Division | Washington Attorney General’s Office
Direct: 206.464.7459 | Cell: 206.595.3024 | Email: kristinb1@atg.wa.gov
 
Case 2:18-cv-01115-RSL Document 149-11 Filed 12/04/18 Page 1 of 2




           EXHIBIT 11
                Case 2:18-cv-01115-RSL Document 149-11 Filed 12/04/18 Page 2 of 2


Beneski, Kristin (ATG)

Subject:                           RE: Supplemental Responses to Discovery Requests




From: Sprung, Jeff (ATG)  
Sent: Monday, December 3, 2018 6:05 PM 
To: Beneski, Kristin (ATG) <KristinB1@ATG.WA.GOV> 
Subject: RE: Supplemental Responses to Discovery Requests 
 
From: Matthew A. Goldstein <mgoldstein@fmlaw.law>  
Sent: Monday, December 3, 2018 5:10 PM 
To: Bowers, Todd (ATG) <ToddB@ATG.WA.GOV>; Jones, Zach (ATG) <ZachJ@ATG.WA.GOV>; Sprung, Jeff (ATG) 
<JeffS2@ATG.WA.GOV>; Rupert, Jeffrey (ATG) <JeffreyR2@ATG.WA.GOV>; Jacob.Campion@ag.state.mn.us; 
jgoldman@attorneygeneral.gov; matt.grove@coag.gov; scott.kaplan@doj.state.or.us; Robert.T.Nakatsuji@hawaii.gov; 
maura.murphyosborne@ct.gov; nelson.richards@doj.ca.gov; Jimmy.Rock@dc.gov; Andy.saindon@dc.gov; 
stowell@oag.state.va.us; surso@riag.ri.gov; kit@eff.org; venkat@focallaw.com; bterrell@terrellmarshal.com; 
deepak@guptawessler.com; jkimble@blankrome.com 
Cc: Chad Flores <Cflores@beckredden.com>; Joel Ard <joel@ard.law>; Deanna L. Thompson <dthompson@fmlaw.law> 
Subject: Supplemental Responses to Discovery Requests 
 
Attached please find the Private Defendants’ Supplemental Responses to Plaintiffs’ discovery requests. 
 
‐Matt 
 



Matthew A. Goldstein
Profile | vCard 
 
4801 East Broadway Boulevard | Suite 311 | Tucson, Arizona 85711
General: 520.790.5433 | Direct: 202.550.0040 | Fax: 520.790.5736

This message may contain information that is privileged and/or confidential. As such, it is solely intended for disclosure 
to the recipient named above. Access by anyone other than the intended recipient is unauthorized. If you have received 
this electronic transmission in error, please immediately reply that you have received the message and delete the 
message. Note that if you are not the intended recipient, any copying, disclosure, distribution, or other unauthorized use 
of the information contained in this message is prohibited and may be unlawful. If you are a client, do not forward this 
email to anyone. Doing so may waive the attorney‐client privilege. Thank you.
 
PLEASE NOTE: This email message (including any attachments) contains information that may be confidential
and/or privileged. If you are not the intended recipient, you may not read, copy, distribute, or use this
information, and no privilege is waived by your inadvertent receipt. Improper or unauthorized use of this email
may be unlawful. If you received this message in error, please notify the sender by replying to this e-mail and
then permanently delete it from your system.




                                                            1
Case 2:18-cv-01115-RSL Document 149-12 Filed 12/04/18 Page 1 of 2




           EXHIBIT 12
                          Case 2:18-cv-01115-RSL Document 149-12 Filed 12/04/18 Page 2 of 2
                                       Plaintiff States’ Summary of Disputed Discovery Requests
                                           State of Washington, et al. v. U.S. Dep’t of State, et al.


Request          Brief Description             Original Response               Supplemental Response             Additional Unique      Citations to
                                                    (10/22/18)                         (12/3/18)                       Issues              Motion
 Rog 1    Individuals affiliated with         Objections; no response   Original and new (waived) objections;   Response appears       pp. 4, 12
          Defense Distributed                                           response                                incomplete
 Rog 3    Whether Private Defendants          Objections; no response   Original and new (waived) objections;   Boilerplate is in      pp. 4, 11
          assisted or facilitated making                                responsive boilerplate                  tension with “Host
          files available via internet                                                                          or Pay” video
 Rog 4    Persons to whom files were          Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          distributed                                                   non-responsive boilerplate
 Rog 5    Methods by which files were         Objections; no response   Original and new (waived) objections;   Response lacks         pp. 4, 10, 11,
          distributed                                                   partly responsive boilerplate           requested detail and   12
                                                                                                                may be incomplete
 Rog 6    Steps taken to determine            Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          citizenship and firearms                                      non-responsive boilerplate
          eligibility of file recipients
 Rog 9    Participants in the “Host or        Objections; no response   Original and new (waived) objections;                          pp. 4, 11
          Pay” video                                                    no response
RFP 1     Documents relating to any party     Objections; no response   Original and new (waived) objections;   Boilerplate is in      pp. 4, 11–12
          or non-party’s making files                                   responsive boilerplate                  tension with “Host
          available via internet                                                                                or Pay” video
RFP 2     Documents relating to any party     Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          or non-party’s distribution of                                non-responsive boilerplate
          files
RFP 3     Information related to              Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          citizenship and firearms                                      non-responsive boilerplate
          eligibility of file recipients
RFP 4     Documents related to “Host or       Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          Pay” video and any similar                                    non-responsive boilerplate
          publications
RFP 5     Communications related to           Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          distribution or sale of files                                 non-responsive boilerplate
RFP 6     Any other documents relating to     Objections; no response   Original and new (waived) objections;                          pp. 4, 10, 11
          posting, distribution, or sale of                             non-responsive boilerplate
          files
